DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Regarding Applicant’s claim for priority to EP 18204445.3 and PCT/EP2019/063693, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements submitted on 07/30/2021 and 09/29/2022 have been considered by the examiner, except as set forth below:
The information disclosure statement filed 07/30/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In particular, Applicant has only provided an abstract for Taiwan applications TWI449442, TWI613643, and TWI613644.  These Taiwanese applications have not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) [and associated disclosure] is/are:
Limitation
Claim(s)
Disclosure
apparatus is configured to apply an un-windowing, in order to provide the processed audio signal representation on the basis of the input audio signal representation
1-26, 32-34

Fig. 1a, un-windowing 130; p. 24, lines 15-23
apparatus is configured to adapt the un-windowing in dependence on one or more signal characteristics and/or in dependence on one or more processing parameters used for a provision of the input audio signal representation
1-26, 32-34
Fig. 1a, un-windowing 130;
p. 24, line 25 – p. 25, line 6
apparatus is configured to adapt the un-windowing in dependence on processing parameters determining a processing used to derive the input audio signal representation
2
Fig. 1a, un-windowing 130;
p. 24, line 25 – p. 25, line 6
apparatus is configured to adapt the un-windowing in dependence on signal characteristics of the input audio signal representation and/or of an intermediate signal representation from which the input audio signal representation is derived
3-4
Fig. 1a, un-windowing 130;
p. 24, line 25 – p. 25, line 6
apparatus is configured to acquire one or more parameters describing signal characteristics of a time domain representation of a signal, to which the un- windowing is applied
4
Fig. 1a, signal characteristics 140;
p. 24, line 25 – p. 25, line 6
apparatus is configured to acquire one or more parameters describing signal characteristics of a frequency domain representation of an intermediate signal, from which a time domain input audio signal, to which the un-windowing is applied, is derived
4
Fig. 1a, signal characteristics 140;
p. 24, line 25 – p. 25, line 6
apparatus is configured to adapt the un-windowing in dependence on the one or more parameters
4
Fig. 1a, un-windowing 130;
p. 24, line 25 – p. 25, line 6
apparatus is configured to adapt the un-windowing to at least partially compensate for a lack of signal values of a subsequent processing unit.
5
Fig. 1a, un-windowing 130;
p. 25, lines 23-24
apparatus is configured to adapt the un-windowing to limit a deviation between the given processed audio signal representation and a result of an overlap- add between subsequent processing units of the input audio signal representation.
6
Fig. 1a, un-windowing 130;
p. 27, lines 18-29
apparatus is configured to adapt the un-windowing to limit values of the processed audio signal representation.
7
Fig. 1a, un-windowing 130;
p. 27, lines 31-32
apparatus is configured to adapt the un-windowing such that for an input audio signal representation which does not converge to zero in an end portion of a processing unit of the input audio signal, a scaling which is applied by the un-windowing in the end portion of the processing unit is reduced when compared to a case in which the input audio signal representation converges to zero in the end portion of the processing unit.
8, 32
Fig. 1a, un-windowing 130;
p. 28, lines 9-20
apparatus is configured to adapt the un-windowing, to thereby limit a dynamic range of the processed audio signal representation.
9, 26
Fig. 1a, un-windowing 130;
p. 28, lines 16-18
apparatus is configured to adapt the un-windowing in dependence on a DC component of the input audio signal representation.  
10
Fig. 1a, un-windowing 130;
p. 28, line 29 – p. 29, line 11
wherein the apparatus is configured to at least partially remove a DC component of the input audio signal representation.
11
Fig. 1a, un-windowing 130;
p. 28, line 29 – p. 29, line 11
un-windowing is configured to scale a DC-removed or DC-reduced version of the input audio signal representation in dependence on a window value in order to acquire the processed audio signal representation.
12
Fig. 1a, un-windowing 130;
p. 28, line 29 – p. 29, line 11
un-windowing is configured to at least partially re-introduce a DC component after a scaling of a DC-removed or DC-reduced version of the input audio signal.
13
Fig. 1a, un-windowing 130;
p. 29, lines 13-18
un-windowing is configured to determine the processed audio signal representation yr[n] on the basis of the input audio signal representation y[n] according to


    PNG
    media_image1.png
    45
    278
    media_image1.png
    Greyscale

14
Fig. 1a, un-windowing 130;
p. 29, lines 20-35
apparatus is configured to determine the DC component using one or more values of the input audio signal representation which lie in a time portion in which an analysis window used in a provision of the input audio signal representation comprises one or more zero values.
15
Fig. 1a, apparatus 100;
p. 30, lines 6-16
apparatus is configured to acquire the input audio signal representation using a spectral domain-to-time domain conversion.
16
Fig. 3, element 430; p. 33, lines 13-14
audio signal processor is configured to apply an analysis windowing to a time domain representation of a processing unit of an audio signal to be processed, to acquire a windowed version of the time domain representation of the processing unit of the audio signal to be processed
17-18
Fig. 5b, step 610; p. 35, lines 18-22
audio signal processor is configured to acquire a spectral domain representation of the audio signal to be processed on the basis of the windowed version
17-18
Fig. 5b, step 620; p. 35, lines 23-25
audio signal processor is configured to apply a spectral domain processing to the acquired spectral domain representation, to acquire a processed spectral domain representation
17-18
Fig. 5b, step 630; p. 35, lines 25-27
audio signal processor is configured to acquire a processed time domain representation on the basis of the processed spectral domain representation
17-18
Fig. 5b, step 640; p. 35, lines 28-30
apparatus is configured to acquire the processed time domain representation as its input audio signal representation, and to provide, on the basis thereof, the processed audio signal representation
17-18
Fig. 5b, step 650; p. 35, lines 30-32
apparatus is configured to adapt the un-windowing using window values of the analysis windowing
18
Fig. 1a, un-windowing 130;
p. 33, lines 1-2
audio decoder is configured to acquire a spectral domain representation of an encoded audio signal on the basis of the encoded audio representation
19-20, 34
Fig. 3, element 430; p. 33, lines 13-14
audio decoder is configured to acquire a time domain representation of the encoded audio signal on the basis of the spectral domain representation
19-20, 34
Fig. 3, element 430; p. 33, lines 13-14
apparatus is configured to acquire the time domain representation as its input audio signal representation, and to provide, on the basis thereof, the processed audio signal representation
19-20, 34
Fig, 3, element 440; p. 33, lines 15-17
audio decoder is configured to provide the audio signal representation of a given processing unit before a subsequent processing unit which temporally overlaps with the given processing unit is decoded
20, 34
Fig, 3, element 410; p. 33, lines 26-29
apparatus is configured to acquire a processed audio signal representation on the basis of the input audio signal representation
21-25
Fig, 3, element 440; p. 33, lines 15-17
audio encoder is configured to encode the processed audio signal representation
21-25, 33
Fig. 4, audio encoder 800; p. 33, lines 31-32
audio encoder is configured to acquire a spectral domain representation on the basis of the processed audio signal representation
22
Fig. 4, pre-processing 200; p. 33, lines 34-37
audio encoder is configured to use a spectral-domain encoding to encode the spectral domain representation, to acquire the encoded audio representation
22
Fig. 4, element 870; p. 34, lines 19-20
audio encoder is configured to encode the processed audio signal representation using a time-domain encoding to acquire the encoded audio representation
23
Fig. 4, element 872; p. 34, lines 19-20
audio encoder is configured to encode the processed audio signal representation using a switching encoding which switches between a spectral-domain encoding and a time-domain encoding
24
Fig. 4, element 880; p. 34, lines 19-24
apparatus is configured to perform a downmix of a plurality of input audio signals, which form the input audio signal representation, in a spectral domain, and to provide a downmixed signal as the processed audio signal representation
25
Fig. 4, element 820; p. 34, lines 6-16


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-26 and 32-34 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-26 and 32-34 recite various “apparatus”, “un-windowing”, “audio signal processor”, “audio encoder”, and “audio decoder” terms interpreted under 112(f) as noted above.  These claimed elements include:
Limitation
Claim(s)
Disclosure
apparatus is configured to apply an un-windowing, in order to provide the processed audio signal representation on the basis of the input audio signal representation
1-26, 32-34

Fig. 1a, un-windowing 130; p. 24, lines 15-23
apparatus is configured to adapt the un-windowing in dependence on one or more signal characteristics and/or in dependence on one or more processing parameters used for a provision of the input audio signal representation
1-26, 32-34
Fig. 1a, un-windowing 130;
p. 24, line 25 – p. 25, line 6
apparatus is configured to adapt the un-windowing in dependence on processing parameters determining a processing used to derive the input audio signal representation
2
Fig. 1a, un-windowing 130;
p. 24, line 25 – p. 25, line 6
apparatus is configured to adapt the un-windowing in dependence on signal characteristics of the input audio signal representation and/or of an intermediate signal representation from which the input audio signal representation is derived
3-4
Fig. 1a, un-windowing 130;
p. 24, line 25 – p. 25, line 6
apparatus is configured to acquire one or more parameters describing signal characteristics of a time domain representation of a signal, to which the un- windowing is applied
4
Fig. 1a, signal characteristics 140;
p. 24, line 25 – p. 25, line 6
apparatus is configured to acquire one or more parameters describing signal characteristics of a frequency domain representation of an intermediate signal, from which a time domain input audio signal, to which the un-windowing is applied, is derived
4
Fig. 1a, signal characteristics 140;
p. 24, line 25 – p. 25, line 6
apparatus is configured to adapt the un-windowing in dependence on the one or more parameters
4
Fig. 1a, un-windowing 130;
p. 24, line 25 – p. 25, line 6
apparatus is configured to adapt the un-windowing to at least partially compensate for a lack of signal values of a subsequent processing unit.
5
Fig. 1a, un-windowing 130;
p. 25, lines 23-24
apparatus is configured to adapt the un-windowing to limit a deviation between the given processed audio signal representation and a result of an overlap- add between subsequent processing units of the input audio signal representation.
6
Fig. 1a, un-windowing 130;
p. 27, lines 18-29
apparatus is configured to adapt the un-windowing to limit values of the processed audio signal representation.
7
Fig. 1a, un-windowing 130;
p. 27, lines 31-32
apparatus is configured to adapt the un-windowing such that for an input audio signal representation which does not converge to zero in an end portion of a processing unit of the input audio signal, a scaling which is applied by the un-windowing in the end portion of the processing unit is reduced when compared to a case in which the input audio signal representation converges to zero in the end portion of the processing unit.
8, 32
Fig. 1a, un-windowing 130;
p. 28, lines 9-20
apparatus is configured to adapt the un-windowing, to thereby limit a dynamic range of the processed audio signal representation.
9, 26
Fig. 1a, un-windowing 130;
p. 28, lines 16-18
apparatus is configured to adapt the un-windowing in dependence on a DC component of the input audio signal representation.  
10
Fig. 1a, un-windowing 130;
p. 28, line 29 – p. 29, line 11
wherein the apparatus is configured to at least partially remove a DC component of the input audio signal representation.
11
Fig. 1a, un-windowing 130;
p. 28, line 29 – p. 29, line 11
un-windowing is configured to scale a DC-removed or DC-reduced version of the input audio signal representation in dependence on a window value in order to acquire the processed audio signal representation.
12
Fig. 1a, un-windowing 130;
p. 28, line 29 – p. 29, line 11
un-windowing is configured to at least partially re-introduce a DC component after a scaling of a DC-removed or DC-reduced version of the input audio signal.
13
Fig. 1a, un-windowing 130;
p. 29, lines 13-18
un-windowing is configured to determine the processed audio signal representation yr[n] on the basis of the input audio signal representation y[n] according to


    PNG
    media_image1.png
    45
    278
    media_image1.png
    Greyscale

14
Fig. 1a, un-windowing 130;
p. 29, lines 20-35
apparatus is configured to determine the DC component using one or more values of the input audio signal representation which lie in a time portion in which an analysis window used in a provision of the input audio signal representation comprises one or more zero values.
15
Fig. 1a, apparatus 100;
p. 30, lines 6-16
apparatus is configured to acquire the input audio signal representation using a spectral domain-to-time domain conversion.
16
Fig. 3, element 430; p. 33, lines 13-14
audio signal processor is configured to apply an analysis windowing to a time domain representation of a processing unit of an audio signal to be processed, to acquire a windowed version of the time domain representation of the processing unit of the audio signal to be processed
17-18
Fig. 5b, step 610; p. 35, lines 18-22
audio signal processor is configured to acquire a spectral domain representation of the audio signal to be processed on the basis of the windowed version
17-18
Fig. 5b, step 620; p. 35, lines 23-25
audio signal processor is configured to apply a spectral domain processing to the acquired spectral domain representation, to acquire a processed spectral domain representation
17-18
Fig. 5b, step 630; p. 35, lines 25-27
audio signal processor is configured to acquire a processed time domain representation on the basis of the processed spectral domain representation
17-18
Fig. 5b, step 640; p. 35, lines 28-30
apparatus is configured to acquire the processed time domain representation as its input audio signal representation, and to provide, on the basis thereof, the processed audio signal representation
17-18
Fig. 5b, step 650; p. 35, lines 30-32
apparatus is configured to adapt the un-windowing using window values of the analysis windowing
18
Fig. 1a, un-windowing 130;
p. 33, lines 1-2
audio decoder is configured to acquire a spectral domain representation of an encoded audio signal on the basis of the encoded audio representation
19-20, 34
Fig. 3, element 430; p. 33, lines 13-14
audio decoder is configured to acquire a time domain representation of the encoded audio signal on the basis of the spectral domain representation
19-20, 34
Fig. 3, element 430; p. 33, lines 13-14
apparatus is configured to acquire the time domain representation as its input audio signal representation, and to provide, on the basis thereof, the processed audio signal representation
19-20, 34
Fig, 3, element 440; p. 33, lines 15-17
audio decoder is configured to provide the audio signal representation of a given processing unit before a subsequent processing unit which temporally overlaps with the given processing unit is decoded
20, 34
Fig, 3, element 410; p. 33, lines 26-29
apparatus is configured to acquire a processed audio signal representation on the basis of the input audio signal representation
21-25
Fig, 3, element 440; p. 33, lines 15-17
audio encoder is configured to encode the processed audio signal representation
21-25, 33
Fig. 4, audio encoder 800; p. 33, lines 31-32
audio encoder is configured to acquire a spectral domain representation on the basis of the processed audio signal representation
22
Fig. 4, pre-processing 200; p. 33, lines 34-37
audio encoder is configured to use a spectral-domain encoding to encode the spectral domain representation, to acquire the encoded audio representation
22
Fig. 4, element 870; p. 34, lines 19-20
audio encoder is configured to encode the processed audio signal representation using a time-domain encoding to acquire the encoded audio representation
23
Fig. 4, element 872; p. 34, lines 19-20
audio encoder is configured to encode the processed audio signal representation using a switching encoding which switches between a spectral-domain encoding and a time-domain encoding
24
Fig. 4, element 880; p. 34, lines 19-24
apparatus is configured to perform a downmix of a plurality of input audio signals, which form the input audio signal representation, in a spectral domain, and to provide a downmixed signal as the processed audio signal representation
25
Fig. 4, element 820; p. 34, lines 6-16



As described in the instant disclosure, each of these claimed components “can be implemented in hardware or in software, or using a combination of hardware and software.” (instant specification, page 2, lines 10-11; see also page 36, lines 23-24)

As to the written description requirement, MPEP 2161.01 I details determining whether there is adequate written description for a computer-implemented functional claim limitation, noting:
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. (emphasis added.)


	Further as to the written description requirement, MPEP 2163.03 VI details written description circumstances arising from indefiniteness of a means-plus-function limitation, noting:

A claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof." 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See also MPEP § 2181. (emphasis added.)

As to the enablement requirement, MPEP 2164.06(c) II details determining whether there is adequate enablement for block elements within a computer, noting:
While no specific universally applicable rule exists for recognizing an insufficiently disclosed application involving computer programs, an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function. These can be described in any way that would be understood by one of ordinary skill in the art, such as with a reasonably detailed flowchart which delineates the sequence of operations the program must perform. In programming applications where the software disclosure only includes a flowchart, as the complexity of functions and the generality of the individual components of the flowchart increase, the basis for challenging the sufficiency of such a flowchart becomes more reasonable because the likelihood of more than routine experimentation being required to generate a working program from such a flowchart also increases.

As stated earlier, once USPTO personnel have advanced a reasonable basis or presented evidence to question the adequacy of a computer system or computer programming disclosure, the applicant must show that the specification would enable one of ordinary skill in the art to make and use the claimed invention without resorting to undue experimentation. In most cases, efforts to meet this burden involve submitting affidavits, referencing prior art patents or technical publications, presenting arguments of counsel, or combinations of these approaches. (emphasis added.)

Regarding claims 1 and 32-34, the claimed “apparatus is configured to” “apply an un-windowing” or “adapt the un-windowing” where such un-windowing is illustrated by the software process performed by element 130 in Fig. 1a and further described in the applicable portions of the disclosure identified above.  In particular, claims 1-26 and 32-34 each recite that the claimed “apparatus is configured to apply an un-windowing, in order to provide the processed audio signal representation on the basis of the input audio signal representation.” While the specification, at p. 24, lines 15-23 discloses that the “apparatus 100 is configured to apply an un-windowing 130”, the disclosure does not provide sufficient detail “so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, ” and further does not provide details regarding the claimed elements in the form of an algorithm, software, or other functional code of the computer block disclosure.  MPEP 2161.01 I.  Further, while the claims and specification recite various functions that the “un-windowing” element performs, and various parameters, factors, and characteristics considered by the “un-windowing” element, the disclosure does not provide sufficient details about how each function is performed, or how any of the various parameters, factors, and/or characteristics are used to perform the recited functions.
Similarly, claims 1 and 32-34 each further recite that the claimed “apparatus is configured to adapt the un-windowing in dependence on one or more signal characteristics and/or in dependence on one or more processing parameters used for a provision of the input audio signal representation.” While the specification, at p. 24, 25-27 discloses that the “apparatus 100 is configured to adapt the un-windowing 130”, the disclosure does not provide sufficient detail “so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, ” and further does not provide details regarding the claimed elements in the form of an algorithm, software, or other functional code of the computer block disclosure.  MPEP 2161.01 I.  Further, while the claims and specification recite various functions for adapting the “un-windowing”, and various parameters, factors, and characteristics considered by the “un-windowing” element, the disclosure does not provide sufficient details about how each function is performed, or how any of the various parameters, factors, and/or characteristics are used to perform the recited functions.
Dependent claims 2-25 dependent from claim 1 and do not remedy the deficiencies set forth with respect to claim 1 and are therefore rejected under the same grounds.  Additionally, as disclosed above, dependent claims 2-10, 12-14 and 18 recite additional functions relating to the “un-windowing” element that are similarly not described in the disclosure in sufficient detail “so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, ” and further does not provide details regarding the claimed elements in the form of an algorithm, software, or other functional code of the computer block disclosure.  MPEP 2161.01 I.  
	Dependent claim 11 recites that the claimed “apparatus is configured to” “at least partially remove a DC component of the input audio signal representation”.  The examiner notes that the specification provides a mathematical formula disclosing how DC component (d) is removed, and the examiner finds this disclosure sufficient to demonstrate that one of ordinary skill in the art would understand that the inventors possessed this particular function.  See instant specification, p. 29, lines 20-35.  However, claim 11 depends from claim 1, does not remedy the deficiencies discussed above with respect to claim 1, and is therefore rejected under the same grounds as claim 1 above.
Dependent claim 15 recites that the claimed “apparatus is configured to” “determine the DC component using one or more values of the input audio signal representation which lie in a time portion in which an analysis window used in a provision of the input audio signal representation comprises one or more zero values”.  While the specification discloses that the “apparatus 10” can determine the DC component at p. 30, lines 6-16, the specification does not provide sufficient detail “so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” in this particular situation where an analysis window has one or more zero values.  MPEP 2161.01 I.  For example, should the DC component be determined using an arithmetic mean, median, or mode, which could each result in different DC components?  
	Dependent claim 16 recites that the claimed “apparatus is configured to acquire the input audio signal representation using a spectral domain-to-time domain conversion”. The examiner notes that the specification discloses that the Discrete Fourier Transform (DFT) or Fast Fourier Transform (FFT) can transform a time signal to a frequency-domain representation, and the examiner finds this disclosure sufficient to demonstrate that one of ordinary skill in the art would understand that the inventors possessed this particular function.  See instant specification, p. 2, lines 17-19.  However, claim 16 depends from claim 1, does not remedy the deficiencies discussed above with respect to claim 1, and is therefore rejected under the same grounds as claim 1 above.
	Dependent claims 17-18 recite that a claimed “audio signal processor is configured to “apply an analysis windowing to a time domain representation of a processing unit of an audio signal to be processed, to acquire a windowed version of the time domain representation of the processing unit of the audio signal to be processed” and “acquire a spectral domain representation of the audio signal to be processed on the basis of the windowed version” and “acquire a processed time domain representation on the basis of the processed spectral domain representation”.  The examiner notes that the specification discloses in Fig. 5b, steps 610-640 and p. 35, lines 18-32, together with the DFT/FFT disclosure at p. 2, lines 17-19, details sufficient to show that the combination of an audio signal processor and the process of Fig. 5B are sufficient to demonstrate that one of ordinary skill in the art would understand that the inventors possessed these particular functions.  However, claims 17-18 depends from claim 1, do not remedy the deficiencies discussed above with respect to claim 1, and are therefore rejected under the same grounds as claim 1 above.
Dependent claims 19-20 recite that a claimed “audio decoder is configured to “acquire a spectral domain representation of an encoded audio signal on the basis of the encoded audio representation” and “acquire a time domain representation of the encoded audio signal on the basis of the spectral domain representation”. The examiner notes that the specification discloses in Fig. 3, element 430 and p. 33, lines 13-14, together with the DFT/FFT disclosure at p. 2, lines 17-19, details sufficient to show that the combination of an audio decoder and the disclosure in Fig. 3 are sufficient to demonstrate that one of ordinary skill in the art would understand that the inventors possessed these particular functions.  However, claims 19-20 depends from claim 1, do not remedy the deficiencies discussed above with respect to claim 1, and are therefore rejected under the same grounds as claim 1 above.
Dependent claims 21-23 and independent claim 33 recite that a claimed “audio encoder is configured to encode the processed audio signal representation”.  Dependent claims 21-23 further recite that a claimed “audio encoder is configured to” “acquire a spectral domain representation on the basis of the processed audio signal representation” and “use a spectral-domain encoding to encode the spectral domain representation, to acquire the encoded audio representation” and “encode the processed audio signal representation using a time-domain encoding to acquire the encoded audio representation”.  In each case, the examiner notes that the specification discloses in Fig. 4 and p. 33, lines 31-37 and p. 34, lines 19-20, together with the DFT/FFT disclosure at p. 2, lines 17-19, details sufficient to show that the combination of an audio encoder and the disclosure in Fig. 4 are sufficient to demonstrate that one of ordinary skill in the art would understand that the inventors possessed these particular functions.  However, claims 21-23 depends from claim 1, do not remedy the deficiencies discussed above with respect to claim 1, and are therefore rejected under the same grounds as claim 1 above.
Dependent claim 24 recites that claimed “audio encoder is configured to encode the processed audio signal representation using a switching encoding which switches between a spectral-domain encoding and a time-domain encoding”.  While the disclosure at Fig. 4, element 880 and p. 34 lines 19-24 discloses a switching element, the disclosure does not provide sufficient details to demonstrate to one of ordinary skill in the art how decisions are made to switch between time-domain and spectral-domain encoding and further does not provide details regarding the claimed elements in the form of an algorithm, software, or other functional code of the computer block disclosure.  MPEP 2161.01 I.  
Dependent claim 25 recites that the claimed “apparatus is configured to perform a downmix of a plurality of input audio signals, which form the input audio signal representation, in a spectral domain, and to provide a downmixed signal as the processed audio signal representation”. While the disclosure at Fig. 4, element 820 and p. 34 lines 6-16 discloses that signals are downmixed, the disclosure does not provide sufficient details to demonstrate to one of ordinary skill in the art how such downmixing is performed and further does not provide details regarding the claimed elements in the form of an algorithm, software, or other functional code of the computer block disclosure.  MPEP 2161.01 I.  

In sum, since the claimed “apparatus” and “un-windowing” and “audio encoder” are disclosed as computer block elements, the specification is required to disclose the software, an algorithm, or a flow chart of these operations of the modules in sufficient detail.  The specification only discloses the operations of these elements at a high level and does not provide the requisite level of detail (e.g., code/algorithm) necessary that would indicate to one of ordinary skill in the art:
That the inventor(s) at the time the application was effectively filed, had possession of the claimed inventor; or
how to make or use the invention without undue experimentation

In sum, claims 1-26 and 32-34 fail to meet the written description requirement of 35 U.S.C. 112a.  The lack of disclosure of the code/algorithms to implement the claimed “apparatus” and “un-windowing” and “audio encoder” (as detailed above) in a manner understandable to a person of ordinary skill in the art results in a failure to reasonably convey that the inventor(s) at the time the application was effectively filed, had possession of the claimed invention.

Further, claims1-26 and 32-34 fail to meet the enablement requirement of 35 U.S.C. 112a.  The lack of disclosure of the code/algorithms to implement the claimed “apparatus” and “un-windowing” and “audio encoder” (as detailed above) in a manner understandable to a person of ordinary skill in the art results in claimed subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-26 and 32-34 recite various “apparatus” and “un-window” and “audio encoder” components  interpreted under 35 U.S.C. 112(f) as noted above.
As described in the instant disclosure, each of these claimed components “can be implemented in hardware or in software, or using a combination of hardware and software.” (instant specification, page 2, lines 10-11; see also page 36, lines 23-24)
As noted above in the rejection under 35 U.S.C. 112a, the specification fails to adequately disclose an algorithm for performing the claimed specific computer function for each of these “apparatus” and “un-windowing” and “audio encoder” elements.  The specification also fails to detail any other structure to perform the claimed functions of these “apparatus” and “un-windowing” and “audio encoder” elements.  As such, the claimed “apparatus” and “un-windowing” and “audio encoder”  elements are indefinite under 35 U.S.C. 112b due to the specification’s failure to adequately disclose the algorithm or structural details.
Limitation
Claim(s)
Disclosure
apparatus is configured to apply an un-windowing, in order to provide the processed audio signal representation on the basis of the input audio signal representation
1-26, 32-34

Fig. 1a, un-windowing 130; p. 24, lines 15-23
apparatus is configured to adapt the un-windowing in dependence on one or more signal characteristics and/or in dependence on one or more processing parameters used for a provision of the input audio signal representation
1-26, 32-34
Fig. 1a, un-windowing 130;
p. 24, line 25 – p. 25, line 6
apparatus is configured to adapt the un-windowing in dependence on processing parameters determining a processing used to derive the input audio signal representation
2
Fig. 1a, un-windowing 130;
p. 24, line 25 – p. 25, line 6
apparatus is configured to adapt the un-windowing in dependence on signal characteristics of the input audio signal representation and/or of an intermediate signal representation from which the input audio signal representation is derived
3-4
Fig. 1a, un-windowing 130;
p. 24, line 25 – p. 25, line 6
apparatus is configured to acquire one or more parameters describing signal characteristics of a time domain representation of a signal, to which the un- windowing is applied
4
Fig. 1a, signal characteristics 140;
p. 24, line 25 – p. 25, line 6
apparatus is configured to acquire one or more parameters describing signal characteristics of a frequency domain representation of an intermediate signal, from which a time domain input audio signal, to which the un-windowing is applied, is derived
4
Fig. 1a, signal characteristics 140;
p. 24, line 25 – p. 25, line 6
apparatus is configured to adapt the un-windowing in dependence on the one or more parameters
4
Fig. 1a, un-windowing 130;
p. 24, line 25 – p. 25, line 6
apparatus is configured to adapt the un-windowing to at least partially compensate for a lack of signal values of a subsequent processing unit.
5
Fig. 1a, un-windowing 130;
p. 25, lines 23-24
apparatus is configured to adapt the un-windowing to limit a deviation between the given processed audio signal representation and a result of an overlap- add between subsequent processing units of the input audio signal representation.
6
Fig. 1a, un-windowing 130;
p. 27, lines 18-29
apparatus is configured to adapt the un-windowing to limit values of the processed audio signal representation.
7
Fig. 1a, un-windowing 130;
p. 27, lines 31-32
apparatus is configured to adapt the un-windowing such that for an input audio signal representation which does not converge to zero in an end portion of a processing unit of the input audio signal, a scaling which is applied by the un-windowing in the end portion of the processing unit is reduced when compared to a case in which the input audio signal representation converges to zero in the end portion of the processing unit.
8, 32
Fig. 1a, un-windowing 130;
p. 28, lines 9-20
apparatus is configured to adapt the un-windowing, to thereby limit a dynamic range of the processed audio signal representation.
9, 26
Fig. 1a, un-windowing 130;
p. 28, lines 16-18
apparatus is configured to adapt the un-windowing in dependence on a DC component of the input audio signal representation.  
10
Fig. 1a, un-windowing 130;
p. 28, line 29 – p. 29, line 11
un-windowing is configured to scale a DC-removed or DC-reduced version of the input audio signal representation in dependence on a window value in order to acquire the processed audio signal representation.
12
Fig. 1a, un-windowing 130;
p. 28, line 29 – p. 29, line 11
un-windowing is configured to at least partially re-introduce a DC component after a scaling of a DC-removed or DC-reduced version of the input audio signal.
13
Fig. 1a, un-windowing 130;
p. 29, lines 13-18
un-windowing is configured to determine the processed audio signal representation yr[n] on the basis of the input audio signal representation y[n] according to


    PNG
    media_image1.png
    45
    278
    media_image1.png
    Greyscale

14
Fig. 1a, un-windowing 130;
p. 29, lines 20-35
apparatus is configured to determine the DC component using one or more values of the input audio signal representation which lie in a time portion in which an analysis window used in a provision of the input audio signal representation comprises one or more zero values.
15
Fig. 1a, apparatus 100;
p. 30, lines 6-16
apparatus is configured to acquire the input audio signal representation using a spectral domain-to-time domain conversion.
16
Fig. 3, element 430; p. 33, lines 13-14
apparatus is configured to adapt the un-windowing using window values of the analysis windowing
18
Fig. 1a, un-windowing 130;
p. 33, lines 1-2
audio encoder is configured to encode the processed audio signal representation using a switching encoding which switches between a spectral-domain encoding and a time-domain encoding
24
Fig. 4, element 880; p. 34, lines 19-24
apparatus is configured to perform a downmix of a plurality of input audio signals, which form the input audio signal representation, in a spectral domain, and to provide a downmixed signal as the processed audio signal representation
25
Fig. 4, element 820; p. 34, lines 6-16


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites an apparatus for providing a processed audio signal representation on the basis of input audio signal representation. Under the broadest reasonable interpretation, these limitations cover performance in the human mind with the assistance of physical aids (e.g., pen and paper) and therefore relate to an abstract idea.

For example, a human with a pen and paper could:
providing a processed audio signal representation on the basis of input audio signal representation, (e.g., an “input audio signal representation” can be a series of samples or a waveform provided as an exercise for an engineering student in a textbook, where the student performs an exercise of processing the “input audio signal representation” into a “processed audio signal representation” using a pencil and paper, such as drawing a resulting waveform) 
apply an un-windowing, in order to provide the processed audio signal representation on the basis of the input audio signal representation, (e.g., a student can process a frame or window within the input audio signal representation by referencing samples prior to an applicable analysis window, e.g., un-windowing; the examiner notes that the broadest reasonable interpretation of “un-windowing” includes generating an approximation of a processed discrete time signal using an existing and previous frames without availability of a following frame, as disclosed on page 2, lines 28-29 of the instant specification)
adapt the un-windowing in dependence on one or more signal characteristics and/or in dependence on one or more processing parameters used for a provision of the input audio signal representation; and (e.g., the student can make decisions on how to process the input audio signal representation using samples in a current analysis window and previous samples, in view of signal characteristics such as phase, frequency, amplitude, or DC offset, or by processing parameters such as sampling rate (which impacts how samples relate to time units))
wherein the un-windowing at least partially reverses an analysis windowing used for a provision of the input audio signal representation; and (e.g., a student can process a frame or window within the input audio signal representation by referencing samples prior to an applicable analysis window, e.g., reversing the analysis window by looking at samples outside the window)
wherein the un-windowing is configured to provide a given processing unit of the processed audio signal representation before a subsequent processing unit, which at least partially temporally overlaps the given processing unit, is available. (e.g., the student can analyze the samples using frames, where a number of samples are in a frame, and frames may overlap; the student can process samples in a frame without referencing a portion of the samples in a subsequent frame, such as by doing an FFT on only the samples in the current frame, the examiner notes that the broadest reasonable interpretation of “processing unit” includes a frame as disclosed on page 25, lines 24-25 of the instant specification)
This judicial exception is not integrated into a practical application. In particular, while the claim recites an “apparatus configured to” perform certain functions, the “apparatus” is recited at a high-level of generality (e.g., as a generic processor performing generic computer functions of “un-windowing”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an “apparatus configured” to perform “un-windowing” functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible

Dependent claims 2-10, 12-14, and 18 each depend from claim 1, do not remedy the deficiencies of claim 1, and are therefore rejected under the same grounds as claim 1 above.  Each of these dependent claims merely further recites aspects of “adapting the un-windowing” or configuring the “un-windowing” that are merely mental processes (e.g., the student can make decisions on how to process the input audio signal representation using samples in a current analysis window and previous samples, in view of various factors, parameters, and considerations). None of the additional limitations recited in these claims amount to anything more than the same or a similar abstract idea as recited in claim 1.    Nor do any of these limitations: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components that amounts to no more than mere instructions to apply the exception using generic computer functions.  Claims 2-10, 12-14, and 18 are not patent eligible.

Dependent claims 11 and 15 each depend from claim 1, do not remedy the deficiencies of claim 1, and are therefore rejected under the same grounds as claim 1 above.  Dependent claims 11 and 15 recite aspects relating to determining and removing a DC component from the input audio signal representation, which is merely a mental process (e.g., a student can calculate a DC component using an arithmetic mean over a set number of samples using a pencil and paper, and then perform a subtraction). None of the additional limitations recited in these claims amount to anything more than the same or a similar abstract idea as recited in claim 1.    Nor do any of these limitations: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components that amounts to no more than mere instructions to apply the exception using generic computer functions.  Claims 11 and 15 are not patent eligible.

Dependent claims 16-20 each depend from claim 1, do not remedy the deficiencies of claim 1, and are therefore rejected under the same grounds as claim 1 above.  Dependent claims 16-20 recite aspects relating to spectral-to-time domain transformations and time-to-spectral domain transformations and signal processing techniques, which are all mental processes (e.g., a student using a pencil and paper can calculate discrete time Fourier transform and inverse discrete time Fourier transforms on the input representations, and apply processing (e.g., simple low-pass filters using an ideal sinc function), and generating various output representations on paper, such as in a homework problem set). None of the additional limitations recited in these claims amount to anything more than the same or a similar abstract idea as recited in claim 1.    
While claims 17-18 recite an “audio signal processor” and claims 19-20 recite an “audio decoder”, there are merely generic computer components recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.   Therefore, none of these limitations (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components that amounts to no more than mere instructions to apply the exception using generic computer functions.  Claims 16-20 are not patent eligible.

Dependent claims 21-25 each depend from claim 1, do not remedy the deficiencies of claim 1, and are therefore rejected under the same grounds as claim 1 above.  Dependent claims 21-25 recite aspects relating to encoding the processed audio signal representation, which is merely a mental process (e.g., a student can take a processed audio signal representations, such as a set of samples or waveforms as part of a homework set, and encode them on pencil and paper, such as in drawing a representation of MPEG packets). None of the additional limitations recited in these claims amount to anything more than the same or a similar abstract idea as recited in claim 1.    
While claims 21-25 recite an “audio encoder”, this is merely a generic computer component recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.   Therefore, none of these limitations (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components that amounts to no more than mere instructions to apply the exception using generic computer functions.  Claims 21-25 are not patent eligible.
	
Independent claim 26 claims an apparatus that corresponds to claims 1 and 9 and is therefore rejected under the same grounds as claims 1 and 9 above.
Independent claim 27 claims a method that corresponds to the apparatus of claim 1 and is therefore rejected under the same grounds as claim 1 above.
	Dependent claims 28 and 29 depend from claim 27, do not remedy the deficiencies set forth above with respect to claim 27, and are therefore rejected under the same grounds as claim 27 above.  Claims 28-29 further recite aspects relating to spectral-to-time domain transformations and time-to-spectral domain transformations and signal processing techniques, which are all mental processes as discussed above with reject to claims 16-20, and are therefore rejected using the same or similar grounds as claims 16-20 above.
Dependent claim 30 depends from claim 27, does not remedy the deficiencies set forth above with respect to claim 27, and is therefore rejected under the same grounds as claim 27 above.  Claim 30 further recites encoding techniques that are mental processes as discussed above with reject to claims 21-25, and are therefore rejected using the same or similar grounds as claims 21-25 above.
Independent claim 31 claims a method that corresponds to the apparatus of claim 26 and is therefore rejected under the same grounds as claim 26 above.
Independent claim 32 claims an apparatus that corresponds to claims 1 and 8 and is therefore rejected under the same grounds as claims 1 and 8 above.
Independent claim 33 claims an audio encoder that corresponds to the apparatus of claim 1 and is therefore rejected under the same grounds as claim 1 above.
Independent claim 34 claims an audio decoder that corresponds to the apparatus of claims 1 and 19 and is therefore rejected under the same grounds as claims 1 and 19 above.
Independent claim 35 claims a method that corresponds to the apparatus of claim 32 and is therefore rejected under the same grounds as claim 32 above.
Independent claim 36 claims a method that corresponds to the apparatus of claim 1 and audio encoder of claim 21 and is therefore rejected under the same grounds as claims 1 and 21, above.
Independent claim 37 claims a method that corresponds to the audio decoder of claim 34 and is therefore rejected under the same grounds as claim 34 above.
Dependent claim 38 depends from claim 27, does not remedy the deficiencies set forth above with respect to claim 27, and is therefore rejected under the same grounds as claim 27 above.  Claim 38 further claims a “non-transitory digital storage medium having a computer program stored thereon” where the method of claim 27 is run by a computer. “Non-transitory digital storage medium” and “computer” and “computer program” are merely generic computer components recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.   Therefore, none of these limitations (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components that amounts to no more than mere instructions to apply the exception using generic computer functions.  Claim 38 is not patent eligible.
Similar to claim 38, dependent claims 39-45 dependent from claims 28-31 and 35-37, respectively, do not remedy the deficiencies set forth with the respective claims 28-31 and 35-37, and are therefore rejected under the same grounds as claims 28-31 and 35-37, respectively.  Each of claims 39-45 similarly claims a “non-transitory digital storage medium having a computer program stored thereon” where the method of claims 28-31 and 35-37, respectively, is run by a computer. Non-transitory digital storage medium” and “computer” and “computer program” are merely generic computer components recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.   Therefore, none of these limitations (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components that amounts to no more than mere instructions to apply the exception using generic computer functions.  Claims 39-45 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 27, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruhn, et al., US 20130096913 A1, hereinafter referenced as BRUHN.

Regarding claim 1, BRUHN discloses:
An apparatus for providing a processed audio signal representation on the basis of input audio signal representation, (Fig. 6 depicts an apparatus for implementing the methods of BRUHN, including Fig. 4, where input speech is pre-processed by receiver 610, i.e., input audio signal representation, and the output is encoded speech, i.e., processed audio signal representation; para. 0043)
wherein the apparatus is configured to apply an un-windowing, in order to provide the processed audio signal representation on the basis of the input audio signal representation, (the AMR-WB codec used in 3G speech communications typically requires a 64 sample look-ahead window, which requires a 5 ms look-ahead period at the processing rate of 12800 samples/second; para. 0006; Fig. 4 depicts a method that extrapolates the look-ahead samples from already received samples at step 428, then at step 432 the look-ahead samples are replaced by the extrapolated samples, i.e., the combination of steps 428 and 432 is “un-windowing”; paras. 0039-0040; the examiner notes that the broadest reasonable interpretation of “un-windowing” includes generating an approximation of a processed discrete time signal without availability of a following frame, as disclosed on page 2, lines 28-29 of the instant specification)
wherein the apparatus is configured to adapt the un-windowing in dependence on one or more signal characteristics (Fig. 4, signal auto-correlation coefficients (R) are determined at step 421 and such coefficients are used in step 427 to calculate LP coefficients (α) using the Levinson-Durbin algorithms, where the LP coefficients (α) are utilized to predict look-ahead samples at step 428; para. 0039; signal covariance alternative; paras. 0018-0020) and/or in dependence on one or more processing parameters used for a provision of the input audio signal representation; and (AMR-WB codec has an analysis window of 384 samples, where 64 samples are from a look-ahead of the next frame; paras. 0006, 0038; the number of look-ahead samples predicted at step 428 is dependent on the AMR-WB codec and the requirement for 64 look-ahead samples to be predicted, e.g., processing parameters includes a requirement for 64 look-ahead samples; para. 0039)
wherein the un-windowing at least partially reverses an analysis windowing used for a provision of the input audio signal representation; and (Fig. 4, windowing at 421 is based on samples in current frame and last two subframes of the previous frame; para. 0039; at steps 428 and 432, prediction of look-ahead samples now uses some of the same samples as part of a different analysis window including the last subframe of the previous frame, the current frame, and the predicted look ahead samples, where the predicted look-ahead samples replace the real-world look-ahead samples that have not yet been received, e.g., partial reversal of the original windowing in 421 by utilizing some of the samples in the original windowing in 421 with the new windowing at 440; paras. 0039-0040; the examiner notes that the broadest reasonable interpretation of “un-windowing at least partially reverses an analysis windowing” includes utilizing at least some of the frames from an analysis window in a new analysis window, as disclosed in the instant specification at page 24, lines 15-23)
wherein the un-windowing is configured to provide a given processing unit of the processed audio signal representation (a current frame is processed using predicted look-ahead samples; para. 0039; the examiner notes that the broadest reasonable interpretation of “processing unit” includes a frame as disclosed on page 25, lines 24-25 of the instant specification) before a subsequent processing unit, (processing of the current frame is performed by replacing real-world look-ahead samples, which have not yet been received, with extrapolated look-ahead samples calculates at step 428; para 0040) which at least partially temporally overlaps the given processing unit, is available.  (processing of current frame at least partially overlaps the subsequent frame via use of extrapolated look-ahead samples; para. 0040)

Regarding claim 2, BRUHN discloses the apparatus of claim 1.  BRUHN further discloses:
wherein the apparatus is configured to adapt the un-windowing in dependence on processing parameters determining a processing used to derive the input audio signal representation. (AMR-WB codec has an analysis window of 384 samples, where 64 samples are from a look-ahead of the next frame; paras. 0006, 0038; the number of look-ahead samples predicted at step 428 is dependent on the AMR-WB codec, the sampling rate, and the requirement for 64 look-ahead samples to be predicted, e.g., processing parameters used when determining the processing requirements for 64 look-ahead samples collected at a particular sampling rate by pre-processing step 410; para. 0039)

Regarding claim 3, BRUHN discloses the apparatus of claim 1.  BRUHN further discloses:
wherein the apparatus is configured to adapt the un-windowing in dependence on signal characteristics of the input audio signal representation and/or of an intermediate signal representation from which the input audio signal representation is derived. (Fig. 4, signal auto-correlation coefficients (R), i.e., signal characteristics, are determined at step 421 based on the output from pre-processing 410, e.g., an intermediate signal representation, where such coefficients are used in step 427 to calculate LP coefficients (α) using the Levinson-Durbin algorithms, where the LP coefficients (α) are utilized to predict look-ahead samples at step 428; para. 0039; signal covariance alternative; paras. 0018-0020)

Regarding claim 4, BRUHN discloses the apparatus of claim 3.  BRUHN further discloses:
wherein the apparatus is configured to acquire one or more parameters describing signal characteristics of a time domain representation of a signal, to which the un- windowing is applied; and/or (Fig. 4, signal auto-correlation coefficients (R), i.e., signal characteristics, are determined at step 421 based on the output from pre-processing 410, e.g., a time domain representation S(n) based on sampling an input speech signal in the time-domain), and then the signal auto-correlation coefficients (R) are used in step 427 to calculate LP coefficients (α) using the Levinson-Durbin algorithms, where the LP coefficients (α) are utilized to predict look-ahead samples at step 428, e.g., un-windowing; para. 0039)
wherein the apparatus is configured to acquire one or more parameters describing signal characteristics of a frequency domain representation of an intermediate signal, from which a time domain input audio signal, to which the un-windowing is applied, is derived; and (the examiner notes that the broadest reasonable interpretation of this limitation is that it is an alternative to the previous limitation, e.g., acquiring one or more parameters describing signal characteristics of a time domain representation is an alternative to acquiring one or more parameters describing signal characteristics of a frequency domain representation, and therefore this limitation is optional in view of the disclosure of BRUHN above).
wherein the apparatus is configured to adapt the un-windowing in dependence on the one or more parameters.  (signal auto-correlation coefficients (R) are used in step 427 to calculate LP coefficients (α) using the Levinson-Durbin algorithms, where the LP coefficients (α) are utilized to predict look-ahead samples at step 428, e.g., un-windowing depends on the signal auto-correlation coefficients (R); para. 0039)

Regarding claim 5, BRUHN discloses the apparatus of claim 1.  BRUHN further discloses:
wherein the apparatus is configured to adapt the un-windowing to at least partially compensate for a lack of signal values of a subsequent processing unit.  (Fig. 4, step 428 prediction of look-ahead samples replaces the real-world look-ahead samples from the next frame, which have not been yet received, in order to reduce overall transmission delay, e.g., to at least partially compensate for a lack of signal values of a subsequent processing unit; paras. 0008-0009, 0039)

Independent claim 27 claims a method that corresponds to the apparatus of claim 1 and is therefore rejected under the same grounds as claim 1 above.

	Regarding claim 38, BRUHN discloses:
A non-transitory digital storage medium having a computer program stored thereon (computer-readable medium, carrying instructions, executed by a computer; para. 0024) to perform the method for providing a processed audio signal representation on the basis of an input audio signal representation according to claim 27, when said computer program is run by a computer. (rejected under the same grounds as claim 27 above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over BRUHN in view of Bäckström, Tom. "Comparison of windowing in speech and audio coding." 2013 IEEE Workshop on Applications of Signal Processing to Audio and Acoustics. (2013), pp. 1-4, hereinafter referenced as BACKSTROM.

Regarding claim 6, BRUHN discloses the apparatus of claim 1.  However, BRUHN fails to explicitly teach:
wherein the apparatus is configured to adapt the un-windowing to limit a deviation between the given processed audio signal representation and a result of an overlap-add between subsequent processing units of the input audio signal representation.  

	However, in a related field of endeavor, BACKSTROM explains that speech and audio codec technologies are converging and that now codecs support both audio and speech signals.  (p. 1, section 1).  BACKSTROM explains that audio codecs often use lapped orthogonal transforms and perform reconstruction using an overlap-add, whereas speech codecs sometimes use linear prediction.  (p. 1, section 1 and p. 2, Fig. 1).  BACKSTROM compares audio codec and speech codec windowing approaches and concludes that they share important characteristics including critical sampling and perfect reconstruction.  (p. 4, section 6).

	The BRUHN-BACKSTROM combination makes obvious:
wherein the apparatus is configured to adapt the un-windowing to limit a deviation between the given processed audio signal representation and a result of an overlap-add between subsequent processing units of the input audio signal representation.  (BRUHN discloses a method using extrapolated look-ahead samples that avoids the delay required by original look-ahead samples and with better encoding quality than if no look-ahead samples are considered; BRUHN, para. 0014; BACKSTROM discloses that a speech codec using linear predictive techniques and audio codecs using overlap-add techniques both have perfect reconstruction; BACKSTROM, p. 1, section 1 and p. 4, section 6; the BRUHN-BACKSTROM combination now utilizes the linear prediction techniques of the speech codecs of BRUHN in a manner that has a perfect reconstruction as disclosed in BACKSTROM, e.g., the deviation between the processed audio signal representation of BRUHN and a reconstructed signal using audio codec overlap-add techniques is limited; BRUHN, para. 0014 with BACKSTROM, p. 1, section 1 and p. 4, section 6).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the teachings of BACKSTROM to BRUHN. As disclosed in BACKSTROM, one of ordinary skill would be motivated to utilize techniques from audio codecs of BACKSTROM to speech codecs (as in BRUHN) because the two technologies are converging and now it is common for codecs to support both audio and speech codecs.  (BACKSTROM, p. 1, section 1).  As further disclosed in BACKSTROM, one of ordinary skill in the art would further be motivated to utilize the teachings of BACKSTROM to ensure that the continuity of an original signal is retained during a reconstruction. (BACKSTROM, pp. 1-2, section 2, p. 3, section 3).

Claims 7-9, 16, 26, 31, 32, 35, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over BRUHN in view of Chen, US 10380989 B1, hereinafter referenced as CHEN.

Regarding claim 7, BRUHN discloses the apparatus of claim 1.  However, BRUHN fails to explicitly teach:
wherein the apparatus is configured to adapt the un-windowing to limit values of the processed audio signal representation.  

	However, in a related field of endeavor, CHEN relates to processing stereophonic  audio content.  (col. 1, lines 7-8).  CHEN discloses that a soft-clipping module is used to soft clip an audio channel when a signal amplitude reaches the limitations of the operating range of the amplifier used for the first channel.  (col. 11, lines 26-37).

	The BRUHN-CHEN combination makes obvious:
wherein the apparatus is configured to adapt the un-windowing to limit values of the processed audio signal representation.  (CHEN discloses a soft-clipping module that soft clips an audio channel when a signal amplitude reaches the limitations of the operating range of the amplifier used for the first channel; CHEN, col. 11, lines 26-37, col. 14, lines 29-36 and Fig. 8c; the BRUHN-CHEN combination now applies the soft-clipping module of CHEN to the extrapolated look-ahead samples of BRUHN so that the extrapolated samples do not exceed the limitations of the operating range of the applicable output amplifier; BRUHN, paras. 0039-0040 with CHEN, col. 11, lines 26-37, col. 14, lines 29-36 and Fig. 8c).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the soft clip teachings of CHEN with BRUHN.  As disclosed in CHEN, one of ordinary skill would be motivated to use the soft clipping teachings of CHEN in order to ensure that extrapolated signal samples are within the range that can be output by the applicable device.  (col. 11, lines 26-37).  As further disclosed in CHEN, one of ordinary skill would further be motivated to use the teachings of CHEN to use soft clipping in connection with “look ahead” samples to more smoothly adjust the clipping. (col. 14, lines 1-15).

Regarding claim 8, BRUHN discloses the apparatus of claim 1.  However, BRUHN fails to explicitly teach:
wherein the apparatus is configured to adapt the un-windowing such that for an input audio signal representation which does not converge to zero in an end portion of a processing unit of the input audio signal, a scaling which is applied by the un-windowing in the end portion of the processing unit is reduced when compared to a case in which the input audio signal representation converges to zero in the end portion of the processing unit.

However, in a related field of endeavor, CHEN relates to processing stereophonic  audio content.  (col. 1, lines 7-8).  CHEN discloses that a soft-clipping module is used to soft clip an audio channel when a signal amplitude reaches the limitations of the operating range of the amplifier used for the first channel.  (col. 11, lines 26-37).

	The BRUHN-CHEN combination makes obvious:
wherein the apparatus is configured to adapt the un-windowing such that for an input audio signal representation which does not converge to zero in an end portion of a processing unit of the input audio signal, a scaling which is applied by the un-windowing in the end portion of the processing unit is reduced when compared to a case in which the input audio signal representation converges to zero in the end portion of the processing unit. (CHEN discloses a soft-clipping module that soft clips an audio channel when a signal amplitude reaches the limitations of the operating range of the amplifier used for the first channel; CHEN, col. 11, lines 26-37, col. 14, lines 29-36 and Fig. 8c; the BRUHN-CHEN combination now applies the soft-clipping module of CHEN to the extrapolated look-ahead samples of BRUHN so that the extrapolated samples that exceed the limitations of the operating range of the applicable output amplifier, e.g., samples that do not converge to zero in an end portion of a processing unit of the input audio signal, e.g., a frame or window, are soft-clipped, e.g., scaling is reduced so that the signal is within the operating range of the applicable output amplifier, when compared to signals that converge to zero, e.g., signals within the operating range of the amplifier and that are not soft-clipped, and therefore are not scaled by a reduced amount; BRUHN, paras. 0039-0040 with CHEN, col. 11, lines 26-37, col. 14, lines 29-36 and Fig. 8c).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the soft clip teachings of CHEN with BRUHN.  As disclosed in CHEN, one of ordinary skill would be motivated to use the soft clipping teachings of CHEN in order to ensure that extrapolated signal samples are within the range that can be output by the applicable device.  (col. 11, lines 26-37).  As further disclosed in CHEN, one of ordinary skill would further be motivated to use the teachings of CHEN to use soft clipping in connection with “look ahead” samples to more smoothly adjust the clipping. (col. 14, lines 1-15).

Regarding claim 9, BRUHN discloses the apparatus of claim 1.  However, BRUHN fails to explicitly teach:
wherein the apparatus is configured to adapt the un-windowing, to thereby limit a dynamic range of the processed audio signal representation.

	However, in a related field of endeavor, CHEN relates to processing stereophonic  audio content.  (col. 1, lines 7-8).  CHEN discloses that a soft-clipping module is used to soft clip an audio channel when a signal amplitude reaches the limitations of the operating range of the amplifier used for the first channel.  (col. 11, lines 26-37).

	The BRUHN-CHEN combination makes obvious:
wherein the apparatus is configured to adapt the un-windowing, to thereby limit a dynamic range of the processed audio signal representation. (CHEN discloses a soft-clipping module that soft clips an audio channel when a signal amplitude reaches the limitations of the operating range of the amplifier used for the first channel; CHEN, col. 11, lines 26-37, col. 14, lines 29-36 and Fig. 8c; the BRUHN-CHEN combination now applies the soft-clipping module of CHEN to the extrapolated look-ahead samples of BRUHN so that the extrapolated samples do not exceed the limitations of the operating range of the applicable output amplifier, i.e., limits the dynamic range; BRUHN, paras. 0039-0040 with CHEN, col. 11, lines 26-37, col. 14, lines 29-36 and Fig. 8c).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the soft clip teachings of CHEN with BRUHN.  As disclosed in CHEN, one of ordinary skill would be motivated to use the soft clipping teachings of CHEN in order to ensure that extrapolated signal samples are within the range that can be output by the applicable device.  (col. 11, lines 26-37).  As further disclosed in CHEN, one of ordinary skill would further be motivated to use the teachings of CHEN to use soft clipping in connection with “look ahead” samples to more smoothly adjust the clipping. (col. 14, lines 1-15).

Regarding claim 16, BRUHN discloses the apparatus of claim 1.  However, BRUHN fails to explicitly teach:
wherein the apparatus is configured to acquire the input audio signal representation using a spectral domain-to-time domain conversion.
	
However, in a related field of endeavor, CHEN relates to processing stereophonic audio content.  (col. 1, lines 7-8).  The BRUHN-CHEN combination makes obvious:
wherein the apparatus is configured to acquire the input audio signal representation using a spectral domain-to-time domain conversion. (CHEN discloses an inverse FFT step 504 to convert an input channel signal from the frequency domain to the time domain before soft clipping at step 506; CHEN, col. 11, lines 38-43; the BRUHN-CHEN combination now applies an inverse FFT on samples that are received in a frequency-domain representation so that they can be processed in the time domain as disclosed in BURHN; BRUHN, paras. 0039-0040 with CHEN, col. 11, lines 38-43).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the inverse FFT teachings of CHEN with BRUHN.  As disclosed in CHEN, one of ordinary skill would be motivated to use the inverse FFT teachings of CHEN in order to convert a signal in the frequency domain to the time domain in order to perform a clipping function in the time domain.  (col. 11, lines 26-37).  As further disclosed in CHEN, one of ordinary skill would be motivated to use the inverse FFT + soft clipping techniques of CHEN in order to ensure that extrapolated signal samples are within the range that can be output by the applicable device.  (col. 11, lines 26-37).  

Independent claim 26 claims an apparatus that corresponds to claims 1 and 9 and is therefore rejected under the same grounds as claims 1 and 9 above.

	Regarding claim 31, BRUHN discloses:
A method for providing a processed audio signal representation on the basis of input audio signal representation, (Fig. 7 depicts a method for implementing the methods of BRUHN, including Fig. 4, where input speech is pre-processed at step 710, i.e., input audio signal representation, and the output is encoded speech, i.e., processed audio signal representation; para. 0043-0044)
wherein the method comprises applying an un-windowing, in order to provide the processed audio signal representation on the basis of the input audio signal representation, (the AMR-WB codec used in 3G speech communications typically requires a 64 sample look-ahead window, which requires a 5 ms look-ahead period at the processing rate of 12800 samples/second; para. 0006; Fig. 4 depicts a method that extrapolates the look-ahead samples from already received samples at step 428, then at step 432 the look-ahead samples are replaced by the extrapolated samples, i.e., the combination of steps 428 and 432 is “un-windowing”; paras. 0039-0040; the examiner notes that the broadest reasonable interpretation of “un-windowing” includes generating an approximation of a processed discrete time signal without availability of a following frame, as disclosed on page 2, lines 28-29 of the instant specification)
wherein the method comprises adapting the un-windowing in dependence on one or more signal characteristics (Fig. 4, signal auto-correlation coefficients (R) are determined at step 421 and such coefficients are used in step 427 to calculate LP coefficients (α) using the Levinson-Durbin algorithms, where the LP coefficients (α) are utilized to predict look-ahead samples at step 428; para. 0039; signal covariance alternative; paras. 0018-0020) and/or in dependence on one or more processing parameters used for a provision of the input audio signal representation, (AMR-WB codec has an analysis window of 384 samples, where 64 samples are from a look-ahead of the next frame; paras. 0006, 0038; the number of look-ahead samples predicted at step 428 is dependent on the AMR-WB codec and the requirement for 64 look-ahead samples to be predicted, e.g., processing parameters includes a requirement for 64 look-ahead samples; para. 0039)
wherein the un-windowing at least partially reverses an analysis windowing used for a provision of the input audio signal representation. (Fig. 4, windowing at 421 is based on samples in current frame and last two subframes of the previous frame; para. 0039; at steps 428 and 432, prediction of look-ahead samples now uses some of the same samples as part of a different analysis window including the last subframe of the previous frame, the current frame, and the predicted look ahead samples, where the predicted look-ahead samples replace the real-world look-ahead samples that have not yet been received, e.g., partial reversal of the original windowing in 421 by utilizing some of the samples in the original windowing in 421 with the new windowing at 440; paras. 0039-0040; the examiner notes that the broadest reasonable interpretation of “un-windowing at least partially reverses an analysis windowing” includes utilizing at least some of the frames from an analysis window in a new analysis window, as disclosed in the instant specification at page 24, lines 15-23)

	However, BRUHN fails to explicitly teach:
wherein the adapting of the un-windowing is performed such that a large amplification caused by the un-windowing without an adaptation is reduced, to thereby limit a dynamic range of the processed audio signal representation, and 

However, in a related field of endeavor, CHEN relates to processing stereophonic  audio content.  (col. 1, lines 7-8).  CHEN discloses that a soft-clipping module is used to soft clip an audio channel when a signal amplitude reaches the limitations of the operating range of the amplifier used for the first channel.  (col. 11, lines 26-37).

	The BRUHN-CHEN combination makes obvious:
wherein the adapting of the un-windowing is performed such that a large amplification caused by the un-windowing without an adaptation is reduced, to thereby limit a dynamic range of the processed audio signal representation, and (CHEN discloses a soft-clipping module that soft clips an audio channel when a signal amplitude reaches the limitations of the operating range of the amplifier used for the first channel; CHEN, col. 11, lines 26-37, col. 14, lines 29-36 and Fig. 8c; the BRUHN-CHEN combination now applies the soft-clipping module of CHEN to the extrapolated look-ahead samples of BRUHN so that if the extrapolated samples include samples amplified outside the operating range of the applicable output amplifier, the extrapolated look-ahead samples are soft-clipped as in CHEN to stay within the operating range, i.e., limits the dynamic range; BRUHN, paras. 0039-0040 with CHEN, col. 11, lines 26-37, col. 14, lines 29-36 and Fig. 8c).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the soft clip teachings of CHEN with BRUHN.  As disclosed in CHEN, one of ordinary skill would be motivated to use the soft clipping teachings of CHEN in order to ensure that extrapolated signal samples are within the range that can be output by the applicable device.  (col. 11, lines 26-37).  As further disclosed in CHEN, one of ordinary skill would further be motivated to use the teachings of CHEN to use soft clipping in connection with “look ahead” samples to more smoothly adjust the clipping. (col. 14, lines 1-15).

Independent claim 32 claims an apparatus that corresponds to claims 1 and 8 and is therefore rejected under the same grounds as claims 1 and 8 above.
Claim 35 claims a method that corresponds to the apparatus of claim 32 and is therefore rejected under the same grounds as claim 32 above.
Claim 42 depends from claim 31 and claims a non-transitory digital storage medium that corresponds to claim 38 and therefore is rejected under the same grounds as claims 31 and 38 above.
Claim 43 depends from claim 35 and claims a non-transitory digital storage medium that corresponds to claim 38 and therefore is rejected under the same grounds as claims 35 and 38 above.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over BRUHN in view of Jacobs, et al., US 6594628 B1, hereinafter referenced as JACOBS.

Regarding claim 10, BRUHN discloses the apparatus of claim 1.  However, BRUHN fails to explicitly teach:
wherein the apparatus is configured to adapt the un-windowing in dependence on a DC component of the input audio signal representation.

However, in a related field of endeavor, JACOBS also discloses a linear predictive coding (LPC) acoustic processor, where DC components are removed as part of a windowing operation prior to LPC analysis, and where the window analysis can be a Hamming window.  (col. 1, line 58 – col. 2, line 17).

The BRUHN-JACOBS combination makes obvious:
wherein the apparatus is configured to adapt the un-windowing in dependence on a DC component of the input audio signal representation. (JACOBS discloses removing DC components as part of windowing in order to lessen blocking effects due to discontinuity at frame boundaries; JACOBS, col. 1, line 58 – col. 2, line 17; BRUHN discloses extrapolating look-ahead samples for a current frame, e.g., un-windowing; BRUHN, paras. 0039-0040; the BRUHN-JACOBS combination now is adapted to remove DC components during the windowing process as disclosed in JACOBS, and now the extrapolated look-ahead samples will not have a DC component, e.g., dependent on a zero DC component; BRUHN, paras. 0039-0040 with JACOBS, col. 1, line 58 – col. 2, line 17).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to apply the teachings of JACOBS concerning windowing and DC components to BRUHN.  As disclosed in JACOBS, one of ordinary skill would be motivated to apply the teachings of JACOBS where DC components are removed during windowing prior to LPC analysis in order to “lessen the blocking effects due to the discontinuity at frame boundaries.” (col. 2, lines 1-5).

Regarding claim 11, BRUHN discloses the apparatus of claim 1.  However, BRUHN fails to explicitly teach:
wherein the apparatus is configured to at least partially remove a DC component of the input audio signal representation.

However, in a related field of endeavor, JACOBS also discloses a linear predictive coding (LPC) acoustic processor, where DC components are removed as part of a windowing operation prior to LPC analysis, and where the window analysis can be a Hamming window.  (col. 1, line 58 – col. 2, line 17).

The BRUHN-JACOBS combination makes obvious:
wherein the apparatus is configured to at least partially remove a DC component of the input audio signal representation. (JACOBS discloses removing DC components as part of windowing in order to lessen blocking effects due to discontinuity at frame boundaries; JACOBS, col. 1, line 58 – col. 2, line 17; BRUHN discloses extrapolating look-ahead samples for a current frame, e.g., un-windowing; BRUHN, paras. 0039-0040; the BRUHN-JACOBS combination now is adapted to remove DC components during the windowing process as disclosed in JACOBS; BRUHN, paras. 0039-0040 with JACOBS, col. 1, line 58 – col. 2, line 17).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to apply the teachings of JACOBS concerning windowing and DC components to BRUHN.  As disclosed in JACOBS, one of ordinary skill would be motivated to apply the teachings of JACOBS where DC components are removed during windowing prior to LPC analysis in order to “lessen the blocking effects due to the discontinuity at frame boundaries.” (col. 2, lines 1-5).

Regarding claim 12, BRUHN discloses the apparatus of claim 1.  However, BRUHN fails to explicitly teach:
wherein the un-windowing is configured to scale a DC-removed or DC-reduced version of the input audio signal representation in dependence on a window value in order to acquire the processed audio signal representation.

However, in a related field of endeavor, JACOBS also discloses a linear predictive coding (LPC) acoustic processor, where DC components are removed as part of a windowing operation prior to LPC analysis, and where the window analysis can be a Hamming window.  (col. 1, line 58 – col. 2, line 17).

The BRUHN-JACOBS combination makes obvious:
wherein the un-windowing is configured to scale a DC-removed or DC-reduced version of the input audio signal representation in dependence on a window value in order to acquire the processed audio signal representation. (JACOBS discloses removing DC components and then applying a Hamming window function; JACOBS, col. 1, line 58 – col. 2, line 17; BRUHN discloses extrapolating look-ahead samples for a current frame, e.g., un-windowing, and then utilizing an asymmetric window function at step 440; BRUHN, paras. 0006, 0039-0040; the BRUHN-JACOBS combination now is adapted to remove DC components during the windowing process as disclosed in JACOBS and to apply a window function as disclosed in both BRUHN and JACOBS to acquire the output processed audio signal representation after LPC at steps 450 in BRUHN; BRUHN, paras. 0006, 0039-0040 with JACOBS, col. 1, line 58 – col. 2, line 17).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to apply the teachings of JACOBS concerning windowing and DC components to BRUHN.  As disclosed in JACOBS, one of ordinary skill would be motivated to apply the teachings of JACOBS where DC components are removed during windowing prior to LPC analysis in order to “lessen the blocking effects due to the discontinuity at frame boundaries.” (col. 2, lines 1-5).

Claims 13 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over BRUHN in view of Zhang et al., US 20080056511 A1, hereinafter referenced as ZHANG.

Regarding claim 13, BRUHN discloses the apparatus of claim 1.  However, BRUHN fails to explicitly teach:
wherein the un-windowing is configured to at least partially re-introduce a DC component after a scaling of a DC-removed or DC-reduced version of the input audio signal.

However, in a related field of endeavor, ZHANG pertains to audio signal interpolation to compensate for lost portions of an audio signal.  (para. 0003).  The BRUHN-ZHANG combination makes obvious:
wherein the un-windowing is configured to at least partially re-introduce a DC component after a scaling of a DC-removed or DC-reduced version of the input audio signal. (ZHANG discloses first pre-processing an input signal to remove a DC component from an input signal and then re-adding the removed DC component to reverse the pre-processing; ZHANG, paras. 0043-0045, 0081; BRUHN discloses extrapolating look-ahead samples for a current frame, e.g., un-windowing, and then utilizing an asymmetric window function at step 440; BRUHN, paras. 0006, 0039-0040; the BRUHN-ZHANG combination now is adapted to remove a DC component during pre-processing as disclosed in ZHANG and to apply a window function as disclosed in BRUHN to acquire the output processed audio signal representation after LPC at steps 450 in BRUHN, and then to re-add the removed DC component to the processed signal as disclosed in ZHANG; BRUHN, paras. 0006, 0039-0040 with ZHANG, paras. 0043-0045, 0081).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the DC removal and re-addition techniques of ZHANG to BRUHN.  As disclosed in ZHANG, one of ordinary skill in the art would be motivated to apply the DC removal techniques of ZHANG in order to obtain an accurate pitch period as part of pitch extrapolation.  (ZHANG, paras. 0007, 0043-0045).  As further disclosed in ZHANG, one of ordinary skill in the art would be motivated to apply the teachings of ZHANG to BRUHN because ZHANG relates to interpolation of samples because of signal loss errors, and BRUHN similarly pertains to extrapolating look-ahead samples to reduce delay, e.g., both BRUHN and ZHANG relate to predicting audio samples.

Regarding claim 15, BRUHN discloses the apparatus of claim 1.  However, BRUHN fails to explicitly teach:
wherein the apparatus is configured to determine the DC component using one or more values of the input audio signal representation which lie in a time portion in which an analysis window used in a provision of the input audio signal representation comprises one or more zero values.

However, in a related field of endeavor, ZHANG pertains to audio signal interpolation to compensate for lost portions of an audio signal.  (para. 0003).  The BRUHN-ZHANG combination makes obvious:
wherein the apparatus is configured to determine the DC component using one or more values of the input audio signal representation which lie in a time portion in which an analysis window used in a provision of the input audio signal representation comprises one or more zero values. (ZHANG Figs. 8, 10, and 11 depict a window of periodic time signals, that with the DC component removed, have at least one zero-crossing or zero value; ZHANG, para. 0043-0045, 0081-0083; BRUHN discloses extrapolating look-ahead samples for a current frame, e.g., un-windowing, and then utilizing an asymmetric window function at step 440; BRUHN, paras. 0006, 0039-0040; the BRUHN-ZHANG combination now is adapted to remove a DC component during pre-processing as disclosed in ZHANG, such that now an input audio signal representation has the DC component removed and therefore the periodic time signals depicted in ZHANG Figs. 8, 10, and 11 have zero-crossings as part of the analysis window for determining the DC component, and then applies a window function as disclosed in BRUHN to acquire the output processed audio signal representation after LPC at steps 450 in BRUHN; BRUHN, paras. 0006, 0039-0040 with ZHANG, paras. 0043-0045, 0081-0083).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the DC removal and re-addition techniques of ZHANG to BRUHN.  As disclosed in ZHANG, one of ordinary skill in the art would be motivated to apply the DC removal techniques of ZHANG in order to obtain an accurate pitch period as part of pitch extrapolation.  (ZHANG, paras. 0007, 0043-0045).  As further disclosed in ZHANG, one of ordinary skill in the art would be motivated to apply the teachings of ZHANG to BRUHN because ZHANG relates to interpolation of samples because of signal loss errors, and BRUHN similarly pertains to extrapolating look-ahead samples to reduce delay, e.g., both BRUHN and ZHANG relate to predicting audio samples.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the BRUHN-ZHANG combination and further in view of Faure et al., US 20160293173 A1, hereinafter referenced as FAURE.

Regarding claim 14, BRUHN discloses the apparatus of claim 1.  However, BRUHN fails to explicitly teach:
wherein the un-windowing is configured to determine the processed audio signal representation yr[n] on the basis of the input audio signal representation y[n] according to

    PNG
    media_image1.png
    45
    278
    media_image1.png
    Greyscale

wherein d is a DC component; 
wherein n is a time index; 
wherein ns is a time index of a first sample of an overlap region; 
wherein ne is a time index of a last sample of the overlap region; and wherein wa[n] is an analysis window used for a provision of the input audio signal representation.  

However, in a related field of endeavor, ZHANG pertains to audio signal interpolation to compensate for lost portions of an audio signal.  (para. 0003).  The BRUHN-ZHANG combination makes obvious:
wherein the un-windowing is configured to determine the processed audio signal representation yr[n] on the basis of the input audio signal representation y[n] according to
[AltContent: rect]
    PNG
    media_image1.png
    45
    278
    media_image1.png
    Greyscale

wherein d is a DC component; 
wherein n is a time index; 
wherein ns is a time index of a first sample of an overlap region; 
wherein ne is a time index of a last sample of the overlap region; and 
(ZHANG discloses: combine equations (1) and (2) with equations (28) and (29) in ZHANG, where DC component (i.e., d in this claim 14), is calculated in equation 1 (para. 0043), n (i.e., n in this claim 14) is a sample time n as disclosed in equations 1 and 2 (para. 0043), where n is performed during overlap processing (paras. 0038, 0041) (i.e., overlap range of ns and ne in this claim 14), and where x(n) – DC (i.e., y[n]-d in this claim 14) is disclosed in equation (2), para. 0043) and “+ d” is disclosed in equation (29) (para. 0081)

    PNG
    media_image2.png
    106
    313
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    89
    326
    media_image3.png
    Greyscale

The BRUHN-ZHANG combination now is adapted to remove a DC component during pre-processing as disclosed in ZHANG and to apply a window function as disclosed in both BRUHN to acquire the output processed audio signal representation after LPC at steps 450 in BRUHN, and then to re-add the removed DC component to the processed signal as disclosed in ZHANG; BRUHN, paras. 0006, 0039-0040 with ZHANG, paras. 0043-0045, 0081).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the DC removal and re-addition techniques of ZHANG to BRUHN.  As disclosed in ZHANG, one of ordinary skill in the art would be motivated to apply the DC removal techniques of ZHANG in order to obtain an accurate pitch period as part of pitch extrapolation.  (ZHANG, paras. 0007, 0043-0045).  As further disclosed in ZHANG, one of ordinary skill in the art would be motivated to apply the teachings of ZHANG to BRUHN because ZHANG relates to interpolation of samples because of signal loss errors, and BRUHN similarly pertains to extrapolating look-ahead samples to reduce delay, e.g., both BRUHN and ZHANG relate to predicting audio samples.

	However, the BRUHN-ZHANG combination fails to explicitly teach:
	1/wa[n]
wherein wa[n] is an analysis window used for a provision of the input audio signal representation.  

However, in a related field of endeavor, FAURE discloses linear predictive coding utilizing the AMR-WB+ codec and for performing an inverse window function to compensate for the previous forward windowing. (paras. 0005-0006, 0041, 0158)

The BRUHN-ZHANG-FAURE combination makes obvious:

    PNG
    media_image1.png
    45
    278
    media_image1.png
    Greyscale

wherein wa[n] is an analysis window used for a provision of the input audio signal representation.  (FAURE discloses an inverse window function, e.g., 1/wa[n]; FAURE, paras. 0041, 0158; the BRUHN-ZHANG-FAURE combination now applies the inverse window function of FAURE to equations (1), (2), (28), and (29) of ZHANG as explained above with respect to this claim 14; BRUHN, paras. 0006, 0039-0040 with ZHANG, paras. 0043-0045, 0081; FAURE, paras. 0041, 0158).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the inverse window teachings of FAURE with BRUHN and ZHANG.  As disclosed in FAURE, one of ordinary skill would be motivated to do so in order to compensate for transform aliasing.  (para. 0158).  As disclosed in FAURE, one of ordinary skill would understand that aliasing may occur when a window is broken into quarters, or sub-frames, and samples overlap.  (paras. 0020-0023).

Claims 17-23, 28-30, 33-34, and 36-37, 39-41, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over BRUHN in view of Dittmar, et al., US 20170345433 A1, hereinafter referenced as DITTMAR.

Regarding claim 17, BRUHN discloses the apparatus of claim 1.  However, BRUHN fails to explicitly teach:
An audio signal processor for providing a processed audio signal representation on the basis of an audio signal to be processed, 
wherein the audio signal processor is configured to apply an analysis windowing to a time domain representation of a processing unit of an audio signal to be processed, to acquire a windowed version of the time domain representation of the processing unit of the audio signal to be processed, and 
wherein the audio signal processor is configured to acquire a spectral domain representation of the audio signal to be processed on the basis of the windowed version, 
wherein the audio signal processor is configured to apply a spectral domain processing to the acquired spectral domain representation, to acquire a processed spectral domain representation, 
wherein the audio signal processor is configured to acquire a processed time domain representation on the basis of the processed spectral domain representation, and 
wherein the audio signal processor comprises an apparatus, 
wherein the apparatus is configured to acquire the processed time domain representation as its input audio signal representation, and to provide, on the basis thereof, the processed audio signal representation.  

However, in a related field of endeavor, DITTMAR pertains to audio encoding and decoding.  (para. 0002). Fig. 5 discloses that an apparatus 2 includes a time-frequency converter 42, such as a Short-Time Fourier Transform (STFT) and a frequency-time converter, such as an inverse STFT. (paras. 0085-0086).  Fig. 15 depicts an audio encoder 100 that includes an audio signal processor 102 that encodes a time-domain audio signal into an encoded audio signal 108 comprising a representation of the sequence, e.g., time-domain sequence, or frequency-domain frames.  (para. 0153). Fig. 16 depicts an audio decoder 110 including apparatus processor 2.  (paras. 0155-0156).

	The BRUHN-DITTMAR combination makes obvious:
An audio signal processor for providing a processed audio signal representation on the basis of an audio signal to be processed, (DITTMAR discloses apparatus 2 in Fig. 5, which take time-domain signal 4 and outputs time-domain reconstruction signal 28, which may be processed audio signal 6; DITTMAR, paras. 0085-0086, 0114; BRUHN discloses in FIG. 6 an apparatus having a receiver 610 performing pre-processing, an extrapolator 620 for creating extrapolated look-ahead samples, and an encoder 630; BRUHN, para. 0043; the BRUHN-DITTMAR combination now modifies the apparatus of BRUHN Fig. 6, i.e., the audio signal processor is a modified version of Fig. 6 that includes the modifications of DITTMAR as explained herein, where the apparatus 2 of DITTMAR is now incorporated into the receiver 610 of BRUHN, for performing pre-processing as in Fig. 4, pre-processing 410 in BRUHN; BRUHN, paras. 0039-0040, 0044, Figs. 4 and 6; with DITTMAR, paras. 0085-0086, 0114 and Fig. 5).
wherein the audio signal processor is configured to apply an analysis windowing to a time domain representation of a processing unit of an audio signal to be processed, to acquire a windowed version of the time domain representation of the processing unit of the audio signal to be processed, and (DITTMAR discloses that the STFT is calculated using overlapping analysis windows on the input time-domain representation; para. 0070; the BRUHN-DITTMAR combination now uses the apparatus of BRUHN Fig. 6, i.e., the audio signal processor, where the apparatus 2 of DITTMAR performing analysis windowing on the input signal is now incorporated into the receiver 610 of BRUHN, for performing pre-processing as in Fig. 4, pre-processing 410 in BRUHN; BRUHN, paras. 0039-0040, 0044, Figs. 4 and 6; with DITTMAR, paras. 0070, 0085-0086, 0114 and Fig. 5).
wherein the audio signal processor is configured to acquire a spectral domain representation of the audio signal to be processed on the basis of the windowed version, (DITTMAR Fig. 5, STFT 42, discloses that the STFT uses overlapping analysis windows on the input time-domain representation to determine frequency-domain frames 12, i.e., the spectral domain representation of the audio signal; paras. 0070, 0085; the BRUHN-DITTMAR combination now uses the apparatus of BRUHN Fig. 6, i.e., the audio signal processor, where the apparatus 2 of DITTMAR and the functionality of requiring a spectral domain representation of the audio signal is now incorporated into the receiver 610 of BRUHN, for performing pre-processing as in Fig. 4, pre-processing 410 in BRUHN; BRUHN, paras. 0039-0040, 0044, Figs. 4 and 6; with DITTMAR, paras. 0085-0086, 0114 and Fig. 5).
wherein the audio signal processor is configured to apply a spectral domain processing to the acquired spectral domain representation, to acquire a processed spectral domain representation, (DITTMAR Fig. 5, modified magnitude estimator 44’, initial phase estimator 18’, and MSTFT operate on the frequency-domain frames 12 to calculate frequency-domain frames 12’; para. 0085; the BRUHN-DITTMAR combination now uses the apparatus of BRUHN Fig. 6, i.e., the audio signal processor, where the apparatus 2 of DITTMAR now processes the special domain representation and is now incorporated into the receiver 610 of BRUHN, for performing pre-processing as in Fig. 4, pre-processing 410 in BRUHN; BRUHN, paras. 0039-0040, 0044, Figs. 4 and 6; with DITTMAR, paras. 0085-0086, 0114 and Fig. 5).
wherein the audio signal processor is configured to acquire a processed time domain representation on the basis of the processed spectral domain representation, and (DITTMAR Fig. 5, inverse STFT 28 performs a time-domain reconstruction to output reconstruction 28’’; para. 0086; the BRUHN-DITTMAR combination now uses the apparatus of BRUHN Fig. 6, i.e., the audio signal processor, where the apparatus 2 of DITTMAR converts the processed frequency-domain frames 12 into a time-domain signal and is now incorporated into the receiver 610 of BRUHN, for performing pre-processing as in Fig. 4, pre-processing 410 in BRUHN; BRUHN, paras. 0039-0040, 0044, Figs. 4 and 6; with DITTMAR, paras. 0085-0086, 0114 and Fig. 5).
wherein the audio signal processor comprises an apparatus according to claim 1, (the BRUHN-DITTMAR combination now modifies the apparatus of BRUHN Fig. 6, i.e., the audio signal processor that includes the modifications from DITTMAR as explained herein, where the apparatus 2 of DITTMAR is now incorporated into the receiver 610 of BRUHN, for performing pre-processing as in Fig. 4, pre-processing 410 in BRUHN; BRUHN, paras. 0039-0040, 0044, Figs. 4 and 6; with DITTMAR, paras. 0085-0086, 0114 and Fig. 5).
wherein the apparatus is configured to acquire the processed time domain representation as its input audio signal representation, and to provide, on the basis thereof, the processed audio signal representation.  (BRUHN, Fig. 6, encoded speech 630 is output using the time domain representation processed by receiver 610; para. 0044; the BRUHN-DITTMAR combination now modifies the apparatus of BRUHN Fig. 6 to incorporate the apparatus 2 of DITTMAR into the receiver 610 of BRUHN, for performing pre-processing as in Fig. 4, pre-processing 410 in BRUHN; BRUHN, paras. 0039-0040, 0044, Figs. 4 and 6; with DITTMAR, paras. 0085-0086, 0114 and Fig. 5).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the teachings of time-frequency transform and frequency-time transform teachings of DITTMAR to BRUHN.  As disclosed in DITTMAR, one of ordinary skill would be motivated to use the improved DITTMAR approach to separate sound, such as music with vocal and instrumental components, into individual constituent components in the frequency domain for processing, and then reconstruction using a suitable inverse transform.  (paras. 0003-0004).  In other words, one of ordinary skill would be motivated to temporarily convert a time signal into the frequency domain to perform frequency-domain processing, and then convert back to the time-domain for processing and output, as disclosed in DITTMAR.  (Fig. 5, paras. 0085-0086).

Regarding claim 18, BRUHN discloses the apparatus of claim 17.  BRUHN further discloses:
wherein the apparatus is configured to adapt the un-windowing using window values of the analysis windowing.  (Fig. 4, signal auto-correlation coefficients (R) are determined at step 421 using a window without look-ahead, e.g., window values,  and then and such coefficients are used in step 427 to calculate LP coefficients (α) using the Levinson-Durbin algorithms, where the LP coefficients (α) are utilized to predict look-ahead samples at step 428 as part of the “un-windowing” as explained with respect to claim 1; paras. 0039-0040)

Regarding claim 19, BRUHN discloses the apparatus of claim 1.  However, BRUHN fails to explicitly teach:
An audio decoder for providing a decoded audio representation on the basis of an encoded audio representation, 
wherein the audio decoder is configured to acquire a spectral domain representation of an encoded audio signal on the basis of the encoded audio representation, 
wherein the audio decoder is configured to acquire a time domain representation of the encoded audio signal on the basis of the spectral domain representation, and 
wherein the audio decoder comprises an apparatus according to claim 1, 
wherein the apparatus is configured to acquire the time domain representation as its input audio signal representation, and to provide, on the basis thereof, the processed audio signal representation.  

However, in a related field of endeavor, DITTMAR pertains to audio encoding and decoding.  (para. 0002). Fig. 5 discloses that an apparatus 2 includes a time-frequency converter 42, such as a Short-Time Fourier Transform (STFT) and a frequency-time converter, such as an inverse STFT. (paras. 0085-0086).  Fig. 15 depicts an audio encoder 100 that includes an audio signal processor 102 that encodes a time-domain audio signal into an encoded audio signal 108 comprising a representation of the sequence, e.g., time-domain sequence, or frequency-domain frames.  (para. 0153). Fig. 16 depicts an audio decoder 110 including apparatus processor 2.  (paras. 0155-0156).

	The BRUHN-DITTMAR combination makes obvious:
An audio decoder for providing a decoded audio representation on the basis of an encoded audio representation, (DITTMAR Fig. 16 discloses an audio decoder 110 that receives an encoded audio signal and outputs  a decoded signal; DITTMAR, paras. 0155-0156; the BRUHN-DITTMAR combination now implements the BRUHN Fig. 4 teachings into the decoder of DITTMAR to decode AMR-WB codec signals of BRUHN; BRUHN, paras. 0006, 0038-0040 and Fig. 4, with DITTMAR, paras. 0155-0156).
wherein the audio decoder is configured to acquire a spectral domain representation of an encoded audio signal on the basis of the encoded audio representation, (DITTMAR Fig. 16 shows that decoder 110 includes apparatus 2 depicted in Fig. 5 that includes STFT 42, on the input time-domain representation to determine frequency-domain frames 12, i.e., the spectral domain representation of the encoded audio signal; DITTMAR, paras. 0070, 0085; the BRUHN-DITTMAR combination now implements the BRUHN Fig. 4 teachings into the decoder of DITTMAR to decode AMR-WB codec signals of BRUHN; BRUHN, paras. 0006, 0038-0040 and Fig. 4, with DITTMAR, paras. 0085, 0155-0156 and Fig. 5).
wherein the audio decoder is configured to acquire a time domain representation of the encoded audio signal on the basis of the spectral domain representation, and (DITTMAR Fig. 5, inverse STFT 28 performs a time-domain reconstruction to output reconstruction 28’’; para. 0086; the BRUHN-DITTMAR combination now implements the BRUHN Fig. 4 teachings into the decoder of DITTMAR to decode AMR-WB codec signals of BRUHN; BRUHN, paras. 0006, 0038-0040 and Fig. 4, with DITTMAR, paras. 0086, 0155-0156 and Fig. 5).
wherein the audio decoder comprises an apparatus according to claim 1, (the BRUHN-DITTMAR combination now implements the BRUHN Fig. 4 teachings into the decoder of DITTMAR to decode AMR-WB codec signals of BRUHN; BRUHN, paras. 0006, 0038-0040 and Fig. 4, with DITTMAR, paras. 0085, 0155-0156 and Fig. 5).
wherein the apparatus is configured to acquire the time domain representation as its input audio signal representation, and to provide, on the basis thereof, the processed audio signal representation.  (BRUHN, Fig. 4, input speech is processed and output after quantization and interpolation; paras. 0039-0040; the BRUHN-DITTMAR combination now implements the BRUHN Fig. 4 teachings into the decoder of DITTMAR to decode AMR-WB codec signals of BRUHN; BRUHN, paras. 0006, 0038-0040 and Fig. 4, with DITTMAR, paras. 0085, 0155-0156 and Fig. 5).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the teachings of time-frequency transform and frequency-time transform teachings of DITTMAR to BRUHN.  As disclosed in DITTMAR, one of ordinary skill would be motivated to use the improved DITTMAR approach to separate sound, such as music with vocal and instrumental components, into individual constituent components in the frequency domain for processing, and then reconstruction using a suitable inverse transform.  (paras. 0003-0004).  In other words, one of ordinary skill would be motivated to temporarily convert a time signal into the frequency domain to perform frequency-domain processing, and then convert back to the time-domain for processing and output, as disclosed in DITTMAR.  (Fig. 5, paras. 0085-0086).

Regarding claim 20, BRUHN discloses the apparatus of claim 19.  However, BRUHN fails to explicitly teach:
wherein the audio decoder is configured to provide the audio signal representation of a given processing unit before a subsequent processing unit which temporally overlaps with the given processing unit is decoded.  

However, in a related field of endeavor, DITTMAR pertains to audio encoding and decoding.  (para. 0002). Fig. 5 discloses that an apparatus 2 includes a time-frequency converter 42, such as a Short-Time Fourier Transform (STFT) and a frequency-time converter, such as an inverse STFT. (paras. 0085-0086).  Fig. 15 depicts an audio encoder 100 that includes an audio signal processor 102 that encodes a time-domain audio signal into an encoded audio signal 108 comprising a representation of the sequence, e.g., time-domain sequence, or frequency-domain frames.  (para. 0153). Fig. 16 depicts an audio decoder 110 including apparatus processor 2.  (paras. 0155-0156).

	The BRUHN-DITTMAR combination makes obvious:
wherein the audio decoder is configured to provide the audio signal representation of a given processing unit before a subsequent processing unit which temporally overlaps with the given processing unit is decoded.  (DITTMAR Fig. 16 discloses an audio decoder 110 that receives an encoded audio signal and outputs  a decoded signal; DITTMAR, paras. 0155-0156; BRUHN Fig. 4 discloses processing of the current frame is performed by replacing real-world look-ahead samples, which have not yet been received, with extrapolated look-ahead samples calculates at step 428 and that the current frame at least partially overlaps the subsequent frame via use of extrapolated look-ahead samples; BRUHN, para 0040; the BRUHN-DITTMAR combination now implements the BRUHN Fig. 4 teachings into the decoder of DITTMAR to decode AMR-WB codec signals of BRUHN; BRUHN, paras. 0006, 0038-0040 and Fig. 4, with DITTMAR, paras. 0085, 0155-0156 and Fig. 5).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the teachings of time-frequency transform and frequency-time transform teachings of DITTMAR to BRUHN.  As disclosed in DITTMAR, one of ordinary skill would be motivated to use the improved DITTMAR approach to separate sound, such as music with vocal and instrumental components, into individual constituent components in the frequency domain for processing, and then reconstruction using a suitable inverse transform.  (paras. 0003-0004).  In other words, one of ordinary skill would be motivated to temporarily convert a time signal into the frequency domain to perform frequency-domain processing, and then convert back to the time-domain for processing and output, as disclosed in DITTMAR.  (Fig. 5, paras. 0085-0086).

Regarding claim 21, BRUHN discloses the apparatus of claim 1.  BRUHN further discloses:
An audio encoder for providing an encoded audio representation on the basis of an input audio signal representation, (Fig. 6 depicts an apparatus for implementing the methods of BRUHN, including Fig. 4, where input speech is pre-processed by receiver 610, i.e., input audio signal representation, and the output from encoder 630 is encoded speech, i.e., encoded audio representation; para. 0043)
wherein the apparatus is configured to acquire a processed audio signal representation on the basis of the input audio signal representation (Fig. 6, receiver 610 and extrapolator 620 pre-process and extrapolate look-ahead samples from the input speech signal and output to the encoder, e.g., processed audio signal representation; para. 0043)
wherein the audio encoder is configured to encode the processed audio signal representation.  (Fig. 6, encoder 630 outputs encoded speech; para. 0043)

However, BRUHN fails to explicitly teach:
wherein the audio encoder comprises an apparatus according to claim 1, 

However, in a related field of endeavor, DITTMAR pertains to audio encoding and decoding.  (para. 0002). Fig. 15 depicts an audio encoder 100 that includes an audio signal processor 102 that encodes a time-domain audio signal into an encoded audio signal 108 comprising a representation of the sequence, e.g., time-domain sequence, or frequency-domain frames.  (para. 0153). 

	The BRUHN-DITTMAR combination makes obvious:
wherein the audio encoder comprises an apparatus according to claim 1, (DITTMAR Fig. 15 discloses an audio encoder 100 including an audio signal processor 102 that outputs encoded audio signal 108; DITTMAR, para. 0153; the BRUHN-DITTMAR combination now incorporates the apparatus of Figs. 4 and 6 in BRUHN into the audio signal processor 102 of the audio encoder 100 in DITTMAR so the DITTMAR encoder takes advantage of the look-ahead extrapolation of BRUHN; BRUHN, Figs. 4 and 6, paras. 0039-0040, 0043 with DITTMAR, para. 0153)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the audio encoder teachings of DITTMAR to BRUHN.  As disclosed in DITTMAR, one of ordinary skill would be motivated to use the improved DITTMAR approach to separate sound, such as music with vocal and instrumental components, into individual constituent components in the frequency domain for processing, and then reconstruction using a suitable inverse transform.  (paras. 0003-0004).  Further, as disclosed in DITTMAR, one of ordinary skill would be motivated to include the apparatus of BRUHN into the encoder of DITTMAR to take advantage of the additional time-domain envelope 106 in DITTMAR utilized by the audio encoder in DITTMAR.  (paras. 0071, 0153).

Regarding claim 22, the BRUHN-DITTMAR combination discloses the apparatus of claim 21.  The BRUHN-DITTMAR combination further makes obvious:
wherein the audio encoder is configured to acquire a spectral domain representation on the basis of the processed audio signal representation, (DITTMAR discloses that the audio signal processor 102 can encode an audio signal into frequency-domain frames, e.g., the audio signal process 102 acquires a spectral-domain representation as part of the encoding process; DITTMAR, para. 0153; the BRUHN-DITTMAR combination now incorporates the apparatus of Figs. 4 and 6 in BRUHN into the audio signal processor 102 of the audio encoder 100 in DITTMAR so the DITTMAR encoder takes advantage of the look-ahead extrapolation of BRUHN; BRUHN, Figs. 4 and 6, paras. 0039-0040, 0043 with DITTMAR, para. 0153)
wherein the processed audio signal representation is a time domain representation, and (the BRUHN-DITTMAR combination now incorporates the apparatus of Figs. 4 and 6 in BRUHN into the audio signal processor 102 of the audio encoder 100 in DITTMAR, where the input audio signal 4 in DITTMAR is processed in the time-domain by the apparatus of Figs. 4 and 6 in BRUHN, e.g., processed audio signal representation; BRUHN, Figs. 4 and 6, paras. 0039-0040, 0043 with DITTMAR, para. 0153)
wherein the audio encoder is configured to use a spectral-domain encoding to encode the spectral domain representation, to acquire the encoded audio representation.  (DITTMAR discloses that the audio signal processor 102 can encode an audio signal into frequency-domain frames, e.g., spectral-domain encoding; DITTMAR, para. 0153; the BRUHN-DITTMAR combination now incorporates the apparatus of Figs. 4 and 6 in BRUHN into the audio signal processor 102 of the audio encoder 100 in DITTMAR so the DITTMAR encoder takes advantage of the look-ahead extrapolation of BRUHN; BRUHN, Figs. 4 and 6, paras. 0039-0040, 0043 with DITTMAR, para. 0153)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the audio encoder teachings of DITTMAR to BRUHN.  As disclosed in DITTMAR, one of ordinary skill would be motivated to use the improved DITTMAR approach to separate sound, such as music with vocal and instrumental components, into individual constituent components in the frequency domain for processing, and then reconstruction using a suitable inverse transform.  (paras. 0003-0004).  Further, as disclosed in DITTMAR, one of ordinary skill would be motivated to include the apparatus of BRUHN into the encoder of DITTMAR to take advantage of the additional time-domain envelope 106 in DITTMAR utilized by the audio encoder in DITTMAR.  (paras. 0071, 0153).

Regarding claim 23, the BRUHN-DITTMAR combination discloses the apparatus of claim 21.  The BRUHN-DITTMAR combination further makes obvious:
wherein the audio encoder is configured to encode the processed audio signal representation using a time-domain encoding to acquire the encoded audio representation.  (DITTMAR discloses that the audio signal processor 102 can encode an audio signal into a representation of a sequence of the time-domain audio signal, e.g., time-domain encoding; DITTMAR, para. 0153; BRUHN discloses time-domain encoding from encoder 603; para. 0043; the BRUHN-DITTMAR combination now incorporates the apparatus of Figs. 4 and 6 in BRUHN into the audio signal processor 102 of the audio encoder 100 in DITTMAR so the DITTMAR encoder takes advantage of the look-ahead extrapolation of BRUHN, and the output encoding is in the time-domain as disclosed in both DITTMAR and BRUHN; BRUHN, Figs. 4 and 6, paras. 0039-0040, 0043 with DITTMAR, para. 0153)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the audio encoder teachings of DITTMAR to BRUHN.  As disclosed in DITTMAR, one of ordinary skill would be motivated to use the improved DITTMAR approach to separate sound, such as music with vocal and instrumental components, into individual constituent components in the frequency domain for processing, and then reconstruction using a suitable inverse transform.  (paras. 0003-0004).  Further, as disclosed in DITTMAR, one of ordinary skill would be motivated to include the apparatus of BRUHN into the encoder of DITTMAR to take advantage of the additional time-domain envelope 106 in DITTMAR utilized by the audio encoder in DITTMAR.  (paras. 0071, 0153).

	Claim 28 depends from claim 27 and corresponds to the audio signal processor of claim 17, and therefore is rejected under the same grounds as claims 17 and 27.
Claim 29 depends from claim 27 and corresponds to the audio decoder of claim 19, and therefore is rejected under the same grounds as claims 19 and 27.
Claim 30 depends from claim 27 and corresponds to the audio encoder of claim 21, and therefore is rejected under the same grounds as claims 21 and 27.
Claim 33 corresponds to the apparatus of claim 1 and audio encoder of claim 21, and therefore is rejected under the same grounds as claims 1 and 21 above.
Claim 34 corresponds to the apparatus of claim 1 and audio decoder of claim 19, and therefore is rejected under the same grounds as claims 1 and 19 above.
Claim 36 claims a method that corresponds to the audio encoder of claim 33 and therefore is rejected under the same grounds as claim 33 above.
Claim 37 claims a method that corresponds to the audio decoder of claim 34 and therefore is rejected under the same grounds as claim 34 above.
Claim 39 depends from claim 28 and claims a non-transitory digital storage medium that corresponds to claim 38 and therefore is rejected under the same grounds as claims 28 and 38 above.
Claim 40 depends from claim 29 and claims a non-transitory digital storage medium that corresponds to claim 38 and therefore is rejected under the same grounds as claims 29 and 38 above.
Claim 41 depends from claim 30 and claims a non-transitory digital storage medium that corresponds to claim 38 and therefore is rejected under the same grounds as claims 30 and 38 above.
Claim 44 depends from claim 36 and claims a non-transitory digital storage medium that corresponds to claim 38 and therefore is rejected under the same grounds as claims 36 and 38 above.
Claim 45 depends from claim 37 and claims a non-transitory digital storage medium that corresponds to claim 38 and therefore is rejected under the same grounds as claims 37 and 38 above.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the BRUHN-DITTMAR combination further in view of Kisoda et al., US 20080165871 A1, hereinafter referenced as KISODA.

Regarding claim 24, the BRUHN-DITTMAR combination discloses the apparatus of claim 21.  However, the BRUHN-DITTMAR combination fails to explicitly teach:
wherein the audio encoder is configured to encode the processed audio signal representation using a switching encoding which switches between a spectral-domain encoding and a time-domain encoding.  

However, in a related field of endeavor, KISODA pertains to digital communications and transmissions.  (para. 0001).  Fig. 11 discloses the structure for a communications receiver that includes an FFT/IFFT circuit 104e that switches processing between FFT and IFFT processing based on input from selection circuit 231.  (paras. 0164-0166).  The BRUHN-DITTMAR-KISODA combination makes obvious:
wherein the audio encoder is configured to encode the processed audio signal representation using a switching encoding which switches between a spectral-domain encoding and a time-domain encoding.  (KISODA Fig. 11 discloses an FFT/IFFT circuit 104e that switches processing between FFT and IFFT processing, e.g., transformations into spectral-domain and time-domain, respectively based on input from selection circuit 231; KISODA, paras. 0164-0166; DITTMAR Fig. 15 discloses an audio encoder that can encode in either the time-domain or frequency domain; DITTMAR, para. 0153; the BRUHN-DITTMAR-KISODA combination now incorporates the apparatus of Figs. 4 and 6 in BRUHN into the audio signal processor 102 of the audio encoder 100 in DITTMAR so the DITTMAR encoder takes advantage of the look-ahead extrapolation of BRUHN, and further utilizes the FFT/IFFT circuit 104e and selection circuit 231 of KISODA to switch between the time-domain and frequency-domain encoding of DITTMAR; BRUHN, paras. 0039-0040, 0043 with DITTMAR, para. 0153 and KISODA, paras. 0164-0166 and Fig. 11)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the FFT/IFFT teachings of KISODA to BRUHN and DITTMAR.  As disclosed in KISODA, one of ordinary skill would be motivated to use such teachings in order to switch between interpolation routes and so that different processing modes can use common elements.  (paras. 0164-0166, 0262).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the BRUHN-DITTMAR combination further in view of Chebiyyam et al., US 20170270936 A1, hereinafter referenced as CHEBIYYAM.

Regarding claim 25, the BRUHN-DITTMAR combination discloses the apparatus of claim 21.  However, the BRUHN-DITTMAR combination fails to explicitly teach:
wherein the apparatus is configured to perform a downmix of a plurality of input audio signals, which form the input audio signal representation, in a spectral domain, and to provide a downmixed signal as the processed audio signal representation.  

	However, in a related field of endeavor, CHEBIYYAM relates to audio coding.  (para. 0002).  An encoder performs downmix processing at the encoder using DFT analysis windows with respect to frequency bins.  (paras. 0024, 0098).  The BRUHN-DITTMAR-CHEBIYYAM combination makes obvious:
wherein the apparatus is configured to perform a downmix of a plurality of input audio signals, which form the input audio signal representation, in a spectral domain, and to provide a downmixed signal as the processed audio signal representation.  (CHEBIYYAM discloses stereo downmixing for multiple input channel coding, in the transform domain using DFT windows, e.g., spectral domain; CHEBIYYAM, paras. 0024, 0098; the BRUHN-DITTMAR-CHEBIYYAM combination now incorporates the apparatus of Figs. 4 and 6 in BRUHN into the audio signal processor 102 of the audio encoder 100 in DITTMAR so the DITTMAR encoder takes advantage of the look-ahead extrapolation of BRUHN, and further utilizes the downmixing of CHEBIYYAM to downmix input signals from multiple channels into a single channel, such as in a stereo system; BRUHN, paras. 0039-0040, 0043 with DITTMAR, para. 0153 and CHEBIYYAM, paras. 0024, 0098)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to utilize the downmixing teachings of CHEBIYYAM with BRUHN and DITTMAR.  As disclosed in CHEBIYYAM, one of ordinary skill would be motivated to use the teachings of CHEBIYYAM in order to downmix multiple input signals in a stereo (e.g., 2+ channel) system, such as a stereo system that plays music with both vocal and instrumental streams.  (paras. 0003, 0005).  As disclosed in CHEBIYYAM, one of ordinary skill would further be motivated to use the teachings of CHEBIYYAM because CHEBIYYAM discloses that stereo downmixing is used to encode algebraic code-excited linear prediction (ACELP)-coded signals (paras. 0024, 0038).
	The examiner notes that BRUHN similarly pertains to linear prediction in an audio system environment.  (BRUHN, paras. 0039-0040).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang, Chunling, et al. "An improved method for AMR-WB speech codec." 2012 2nd International Conference on Computer and Information Application (ICCIA 2012), pp. 490-493.  Discloses modifying the AMR-WB speech codec to extrapolate look-ahead samples.  See Figs. 4 and 5 for window shapes.  The examiner notes that the authors appear to overlap with the inventors in BRUHN.
Chen, Juin-Hwey. "Packet loss concealment based on extrapolation of speech waveform." 2009 IEEE International Conference on Acoustics, Speech and Signal Processing. (2009) pp. 4129-4132.  Discloses a packet loss concealment technique for replacing lost frames in the ITU-T G.722 standard using look-ahead samples.
Lecomte, Jérémie, et al. "Packet-loss concealment technology advances in EVS." 2015 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP). (2015) at pp. 5708-5712.  Discloses the 3GPP codec for enhanced voice services (EVS), utilizing the AMR-WB+ speech codec.  Linear prediction filtering is used.
US 20170103761 A1 (Sun et al.) discloses a method of encoding audio information for forward error correction reconstruction of a transmitted audio stream over a lossy packet switched network without using look-ahead frames.  (para. 0068).
US 20160050420 A1 (Helmrich et al.) discloses implementing a multi-overlap section in which at least three windows overlap with each other, a very low delay codec concept is realized which again substantially reduces the transient look-ahead delay that may be used with respect to earlier concepts. (para. 0024).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C. LEE/Examiner, Art Unit 2655                                                                                                                                                                                                        
/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655